Exhibit 10.1

 
LIMITED LIABILITY COMPANY AGREEMENT
 
among
 
TR Capital Partners, LLC
 
and
 
Members Named in Schedule 1
 
Dated as of January __, 2014
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
Table of Contents
 
Page
 
Article I.  Definitions
 
1
Section 1.01
Definitions
1
Section 1.02
Interpretation
11
Article II.  Organization
 
12
Section 2.01
Formation
12
Section 2.02
Name
12
Section 2.03
Principal Office
12
Section 2.04
Registered Office and Agent
12
Section 2.05
Purpose and Powers
13
Section 2.06
Term
13
Section 2.07
No State-Law Partnership
13
Article III.  Units
 
13
Section 3.01
Units Generally
13
Section 3.02
Authorization and Issuance of Preferred Units
13
Section 3.03
Authorization and Issuance of Common Units
13
Section 3.04
Authorization and Issuance of Incentive Units
14
Section 3.05
Other Issuances
15
Section 3.06
Certification of Units
15
Section 3.07
Action by Consent
15
Article IV.  Members
 
16
Section 4.01
Admission of New Members
16
Section 4.02
Representations and Warranties of Members
16
Section 4.03
No Personal Liability
17
Section 4.04
No Withdrawal
17
Section 4.05
Death
17
Section 4.06
Voting
17
Section 4.07
Power of Members
17
Section 4.08
No Interest in Company Property
18
Article V.  Capital Contributions; Capital Accounts
18
Section 5.01
Existing Capital Contributions
18
Section 5.02
Additional Capital Contributions
18
Section 5.03
Maintenance of Capital Accounts
18
Section 5.04
Succession Upon Transfer
19
Section 5.05
Negative Capital Accounts
19
Section 5.06
No Withdrawal
19
Section 5.07
Treatment of Loans From Members
19
Section 5.08
Modifications
19
     
Article VI.  Allocations
 
19
Section 6.01
Allocation of Net Income and Net Loss
19
Section 6.02
Regulatory and Special Allocations
19
Section 6.03
Tax Allocations
21
Section 6.04
Allocations in Respect of Transferred Units
21
Section 6.05
Curative Allocations
21
Article VII.  Distributions
 
22
Section 7.01
General
22
Section 7.02
Distributions on Preferred Units
22
Section 7.03
Priority of Distributions
23
Section 7.04
Limitations on Distributions to Incentive Units
24
Section 7.05
Tax Withholding; Withholding Advances
24
Section 7.06
Distributions in Kind
25
Article VIII.  Management
 
26
Section 8.01
Establishment of the Board
26
Section 8.02
Board Composition; Vacancies
26
Section 8.03
Removal; Resignation
26
Section 8.04
Meetings
27
Section 8.05
Quorum; Manner of Acting
27
Section 8.06
Action By Written Consent
27
Section 8.07
Compensation; No Employment
28
Section 8.08
Committees
28
Section 8.09
Officers
28
Section 8.10
No Personal Liability
28
Article IX.  Exchanges of Preferred Units
29
Section 9.01
Exchange Agreement
29
Section 9.02
Termination of Preferred Unit Rights Upon Exchange
29
Article X.  Transfers
 
29
Section 10.01
General Restrictions on Transfer
29
Section 10.02
Incentive Units Call Right
30
Section 10.03
Incentive Units Put Right
32
Article XI.  Confidentiality
 
33
Section 11.01
Nondisclosure
33
Section 11.02
Permtted Disclosures
34
Section 11.03
Excluded Information
34
Article XII.  Tax Matters
 
34
Section 12.01
Tax Matters Member
34
Section 12.02
Tax Returns
35
Section 12.03
Company Funds
35
Article XIII.  Dissolution and Liquidation
35
Section 13.01
Events of Dissolution
35
Section 13.02
Effectiveness of Dissolution
36
Section 13.03
Liquidation
36
Section 13.04
Cancellation of Articles
37
Section 13.05
Survival of Rights, Duties and Obligations
37
Section 13.06
Recourse for Claims
37
Article XIV.  Exculpation and Indemnification
37
Section 14.01
Exculpation of Covered Persons
37
Section 14.02
Liabilities and Duties of Covered Persons
38
Section 14.03
Indemnification
38
Section 14.04
Survival
40
Article XV.  Miscellaneous
 
40
Section 15.01
Further Assurances
40
Section 15.02
Notices
40
Section 15.03
Severability
40
Section 15.04
Entire Agreement
40
Section 15.05
Successors and Assigns
41
Section 15.06
No Third-Party Beneficiaries
41
Section 15.07
Amendment
41
Section 15.08
Waiver
41
Section 15.09
Governing Law
41
Section 15.10
Submission to Jurisdiction
41
Section 15.11
Waiver of Jury Trial
42
Section 15.12
Equitable Remedies
42
Section 15.13
Remedies Cumulative
42
     
Exhibit A
Form of Joinder Agreement
 
Schedule 1
Member Schedule
 

 
 
 
 
 

--------------------------------------------------------------------------------

 


 
This Limited Liability Company Agreement of TR Capital Partners, LLC, a Colorado
limited liability company (the “Company”), is entered into as of January __,
2014 among the Company and Two Rivers Water & Farming Company and each other
individual or entity that after the date hereof becomes a member of the Company
and a party hereto by executing a Joinder Agreement (as defined below).
 
Recitals
 
Whereas, the Company was formed under the laws of the State of Colorado by the
filing of Articles of Organization with the Secretary of State of the State of
Colorado on December 19, 2013 (the “Articles of Organization”);
 
Now, Therefore, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
Definitions
 
Section 1.01. Definitions. The following terms shall have the meanings set forth
or referenced below:
 
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
 
 
(a)
crediting to such Capital Account any amount that such Member is obligated to
restore or is deemed to be obligated to restore pursuant to Treasury Regulations
Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704-2(I HBY); and

 
 
(b)
debiting to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 
“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings.
 
This “Agreement” means this Limited Liability Company Agreement, as executed and
as it may be amended, modified, supplemented or restated from time to time, as
provided herein.
 
“Applicable Law” means all applicable provisions of:
 
 
(a)
constitutions, treaties, statutes, laws (including the common law), rules,
regulations, decrees, ordinances, codes, proclamations, declarations or orders
of any Governmental Authority;

 
 
(b)
any consents or approvals of any Governmental Authority; and

 
 
(c)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.


 
 
 

--------------------------------------------------------------------------------

 

       “Articles of Organization” has the meaning set forth in the Recitals.
 
“Award Agreement” means an award agreement entered into by the Company with a
Service Provider to whom the Company grants Incentive Units.
 
“Bankruptcy” means, with respect to a Member, the occurrence of any of the
following:
 
 
(a)
the filing of an application by such Member for, or a consent to, the
appointment of a trustee of such Member’s assets;

 
 
(b)
the filing by such Member of a voluntary petition in bankruptcy or the filing of
a pleading in any court of record admitting in writing such Member’s inability
to pay its debts as they come due;

 
 
(c)
the making by such Member of a general assignment for the benefit of such
Member’s creditors;

 
 
(d)
the filing by such Member of an answer admitting the material allegations of, or
such Member’s consenting to, or defaulting in answering a bankruptcy petition
filed against such Member in any bankruptcy proceeding; or

 
 
(e)
the expiration of sixty days following the entry of an order, judgment or decree
by any court of competent jurisdiction adjudicating such Member a bankrupt or
appointing a trustee of such Member’s assets.

 
“Board” means the board of managers of the Company established in accordance
with Section 8.01.
 
“Book Depreciation” means, with respect to any Company asset for each Fiscal
Year, the Company’s depreciation, amortization or other cost recovery deductions
determined for federal income tax purposes, except that if the Book Value of an
asset differs from its adjusted tax basis at the beginning of such Fiscal Year,
Book Depreciation shall be an amount that bears the same ratio to such beginning
Book Value as the federal income tax depreciation, amortization, or other cost
recovery deduction for such Fiscal Year bears to such beginning adjusted tax
basis; provided that if the adjusted basis for federal income tax purposes of an
asset at the beginning of such Fiscal Year is zero and the Book Value of the
asset is positive, Book Depreciation shall be determined with reference to such
beginning Book Value using any permitted method selected by the Board in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g)(3).
 
“Book Value” means, with respect to any Company asset, the adjusted basis of
such asset for federal income tax purposes, except as follows:
 
 
(a)
the initial Book Value of any Company asset contributed by a Member to the
Company shall be the gross Fair Market Value of such Company asset as of the
date of such contribution;

 
 
(b)
immediately prior to the Distribution by the Company of any Company asset to a
Member, the Book Value of such asset shall be adjusted to its gross Fair Market
Value as of the date of such Distribution;

 
 
(c)
the Book Value of all Company assets shall be adjusted to equal their respective
gross Fair Market Values, as determined by the Board, as of the following times:

 
 
 
2

--------------------------------------------------------------------------------

 
 
(i)  
the acquisition of an additional Membership Interest in the Company by a new or
existing Member in consideration of a Capital Contribution of more than a de
minimis amount;

 
(ii)  
the Distribution by the Company to a Member of more than a de minimis amount of
property (other than cash) as consideration for all or a part of such Member’s
Membership Interest in the Company;

 
(iii)  
the grant to a Service Provider of any Incentive Units; and

 
(iv)  
the liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g);

 
provided that adjustments pursuant to clauses (i), (ii) and (iii) above need not
be made if the Board reasonably determines that such adjustment is not necessary
or appropriate to reflect the relative economic interests of the Members and
that the absence of such adjustment does not adversely and disproportionately
affect any Member;
 
 
(d)
the Book Value of each Company asset shall be increased or decreased, as the
case may be, to reflect any adjustments to the adjusted tax basis of such
Company asset pursuant to Code Section 734(b) or 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Account
balances pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m); provided
that Book Values shall not be adjusted pursuant to this clause (d) to the extent
that an adjustment pursuant to clause (c) above is made in conjunction with a
transaction that would otherwise result in an adjustment pursuant to this clause
(d); and

 
 
(e)
if the Book Value of a Company asset has been determined pursuant to clause (a)
above or adjusted pursuant to clause (c) or (d) above, such Book Value shall
thereafter be adjusted to reflect the Book Depreciation taken into account with
respect to such Company asset for purposes of computing Net Income and Net
Losses.

 
“Call Purchase Price” means the Cause Purchase Price or Fair Market Value, as
applicable pursuant to Section 10.02(a).
 
“Capital Account” has the meaning set forth in Section 5.03.
 
“Capital Contribution” means, for any Member, the total amount of cash and
property contributed to the Company by such Member, as set forth opposite the
name of such Member in the Member Schedule.
 
“Cause,” with respect to any particular Service Provider, has the meaning set
forth in any effective Award Agreement, employment agreement or other written
contract of engagement entered into between the Company and such Service
Provider, or if none, then “Cause” means any of the following:
 
 
(a)
such Service Provider’s repeated failure to perform substantially such Service
Provider’s duties as an employee or other associate of the Company or any of the
Subsidiaries (other than any such failure resulting from his Disability) which
failure, whether committed willfully or negligently, has continued unremedied
for more than thirty days after the Company has provided written notice thereof;
provided that a failure to meet financial performance expectations shall not, by
itself, constitute a failure by the Service Provider to substantially perform
such Service Provider’s duties;

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)
such Service Provider’s fraud or embezzlement;

 
 
(c)
such Service Provider’s material dishonesty or breach of fiduciary duty against
the Company or any of the Subsidiaries;

 
 
(d)
such Service Provider’s willful misconduct or gross negligence that is injurious
to the Company or any of the Subsidiaries;

 
 
(e)
any conviction of, or the entering of a plea of guilty or nolo contendere to, a
crime that constitutes a felony (or any state-law equivalent) or that involves
moral turpitude, or any willful or material violation by such Service Provider
of any federal, state or foreign securities laws;

 
 
(f)
any conviction of any other criminal act or act of material dishonesty,
disloyalty or misconduct by such Service Provider that has a material adverse
effect on the property, operations, business or reputation of the Company or any
of the Subsidiaries;

 
 
(g)
the unlawful use (including being under the influence) or possession of illegal
drugs by such Service Provider on the premises of the Company or any of the
Subsidiaries while performing any duties or responsibilities with the Company or
any of the Subsidiaries;

 
 
(h)
the material violation by such Service Provider of any rule or policy of the
Company or any of the Subsidiaries; or

 
 
(i)
the material breach by such Service Provider of any covenant undertaken in
Section 11.01 or any effective Award Agreement, employment agreement or written
non-disclosure, non-competition or non-solicitation agreement with the Company
or any of the Subsidiaries.

 
“Cause Purchase Price” means, with respect to an Incentive Unit, the lesser of
such Incentive Unit’s Fair Market Value and its Initial Cost.
 
“Change of Control” means:
 
 
(a)
the sale of all or substantially all of the consolidated assets of the Company
and the Subsidiaries to a Third-Party Purchaser;

 
 
(b)
a sale resulting in no less than a majority of the Common Units on a Fully
Diluted Basis being held by a Third-Party Purchaser; or

 
 
(c)
a merger, consolidation, recapitalization or reorganization of the Company with
or into a Third-Party Purchaser that results in the inability of the Members to
designate or elect a majority of the Managers (or the board of directors (or its
equivalent) of the resulting entity or its parent company).

 
“Code” means the Internal Revenue Code of 1986.
 
“Colorado Act” means the Colorado Limited Liability Company Act, Title 7,
Article 80, Sections 80-101, et seq., and any successor statute, as it may be
amended from time to time.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Common Managers” has the meaning set forth in Section 8.02(a)(i).
 
“Common Members” means the Members who own Common Units as listed in the Member
Schedule.
 
“Common Units” means the Units having the privileges, preference, duties,
liabilities, obligations and rights specified with respect to “Common Units” in
this Agreement.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Interest Rate” means a rate equal to the prime rate published in The
Wall Street Journal on the date of payment plus two percent per annum.
 
“Company Minimum Gain” means “partnership minimum gain” as defined in Treasury
Regulations Section 1.704-2(b)(2), substituting the term “Company” for the term
“partnership” as the context requires.
 
“Confidential Information” has the meaning set forth in Section 11.01.
 
“Covered Person” has the meaning set forth in Section 14.01(a).
 
“Delay Condition” means any of the following conditions:
 
 
(a)
the Company is prohibited from purchasing any Incentive Units by any Financing
Document or by Applicable Law;

 
 
(b)
a default has occurred under any Financing Document and is continuing;

 
 
(c)
the purchase of any Incentive Units would, or in the good-faith opinion of the
Board could, result in the occurrence of an event of default under any Financing
Document or create a condition that would or could, with notice or lapse of time
or both, result in such an event of default; or

 
 
(d)
the purchase of any Incentive Units would, in the good faith opinion of the
Board, be imprudent in view of the financial condition of the Company, the
anticipated impact of the purchase of such Incentive Units on the Company’s
ability to meet its obligations under any Financing Document or otherwise in
connection with its business and operations.

 
“Disability,” with respect to any Service Provider, has the meaning set forth in
any effective Award Agreement, employment agreement or other written contract of
engagement entered into between the Company and such Service Provider, or if
none, then “Disability” means such Service Provider’s incapacity due to physical
or mental illness that:
 
 
(a)
shall have prevented such Service Provider from performing his duties for the
Company or any of the Subsidiaries on a full-time basis for more than ninety or
more consecutive days or an aggregate of 180 days in any 365-day period; or

 
 
(b)
(i) the Board determines, in compliance with Applicable Law, is likely to
prevent such Service Provider from performing such duties for such period of
time and (ii) thirty days have elapsed since delivery to such Service Provider
of the determination of the Board and such Service Provider has not resumed such
performance (in which case the date of termination in the case of a termination
for “Disability” pursuant to this clause (b) shall be deemed to be the last day
of such thirty-day period).

 
 
 
5

--------------------------------------------------------------------------------

 
 
“Distribution” means a distribution made by the Company to a Member, whether in
cash, property or securities of the Company and whether by liquidating
distribution or otherwise; provided that none of the following shall be a
Distribution:  (a) any redemption or repurchase by the Company or any Member of
any Units or Unit Equivalents; (b) any recapitalization or exchange of
securities of the Company, including any exchange of Preferred Units pursuant to
the Exchange Agreement; (c) any subdivision (by a split of Units or
otherwise) or any combination (by a reverse split of Units or otherwise) of any
outstanding Units; or (d) any fees or remuneration paid to any Member in such
Member’s capacity as a Service Provider for the Company or a
Subsidiary.  “Distribute” when used as a verb shall have a correlative meaning.
 
“Electronic Transmission” means any form of communication not directly involving
the physical transmission of paper that creates a record that may be retained,
retrieved and reviewed by a recipient thereof and that may be directly
reproduced in paper form by such a recipient through an automated process.
 
“Exchange Agreement” means the Exchange Agreement dated as of the date hereof
among the Company, Two Rivers Water & Farming Company and each of the Preferred
Members from time to time.
 
“Fair Market Value” means, with respect to an asset as of a specified date, the
purchase price that a willing buyer having all relevant knowledge would pay a
willing seller for such asset in an arm’s-length transaction on such date, as
determined in good faith by the Board based on such factors as the Board, in the
exercise of its reasonable business judgment, considers relevant.
 
“Financing Document” means any credit agreement, guarantee, financing or
security agreement or other agreements or instruments governing indebtedness of
the Company or any of the Subsidiaries.
 
“Fiscal Quarter” means the first three-month period, second three-month period,
third three-month period or fourth three-month period of a Fiscal Year.
 
“Fiscal Year” means the calendar year, unless the Company is required to have a
taxable year other than the calendar year, in which case Fiscal Year shall be
the period that conforms to the Company’s taxable year.
 
“Forfeiture Allocations” has the meaning set forth in Section 6.02(e).
 
“Fully Diluted Basis” means, as of any date of determination:
 
 
(a)
with respect to all Units, all issued and outstanding Units and all Units
issuable upon the exercise of any outstanding Unit Equivalents as of such date,
whether or not such Unit Equivalents are then exercisable; or

 
 
(b)
with respect to any specified type, class or series of Units, all issued and
outstanding Units designated as such type, class or series and all such
designated Units issuable upon the exercise of any outstanding Unit Equivalents
as of such date, whether or not such Unit Equivalents are then exercisable.

 
“GAAP” means U.S. generally accepted accounting principles in effect from time
to time.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Good Reason,” with respect to any Service Provider, has the meaning set forth
in any effective Award Agreement, employment agreement or other written contract
of engagement entered into between the Company and such Service Provider or, if
none, then “Good Reason” means any of the following actions taken without the
Service Provider’s written consent:
 
 
(a)
a material reduction in the Service Provider’s base salary or the Service
Provider’s ability to participate in Company incentive or bonus plans (other
than a general reduction in base salary or bonuses that affects all salaried
Service Providers equally);

 
 
(b)
the failure by the Company to pay to the Service Provider any material portion
of the salary, bonus or other benefits owed to such Service Provider;

 
 
(c)
a substantial adverse change in the Service Provider’s duties and
responsibilities or a material diminution in the Service Provider’s title,
responsibility, or authority; or

 
 
(d)
a transfer of the Service Provider’s primary workplace by more than fifty miles
from the Service Provider’s current workplace;

 
provided that Good Reason shall not be deemed to exist unless (i) the Company
fails to cure the event giving rise to Good Reason within thirty days after
written notice thereof given by the Service Provider to the Board, which notice
shall (A) be delivered to the Board no later than twenty days following the
Service Provider’s initial detection of the condition and (B) specifically set
forth the nature of such event and the corrective action reasonably sought by
the Service Provider and (ii) the Service Provider terminates his employment
within thirty days following the last day of the foregoing cure period.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Incentive Liquidation Value” means, as of the date of determination and with
respect to new Incentive Units to be issued, the aggregate amount that would be
Distributed to the Members pursuant to Section 7.03 if, immediately prior to the
issuance of such Incentive Units, all of the assets of the Company were sold for
Fair Market Value, the Company was immediately liquidated, the Company’s debts
and liabilities were satisfied in full, and the proceeds of the liquidation were
Distributed pursuant to Section 13.03(c).
 
“Incentive Plan” means a written plan, as in effect from time to time, pursuant
to which Incentive Units may be granted in compliance with Rule 701 under the
Securities Act or another applicable exemption.
 
“Incentive Units” means Units having the privileges, preference, duties,
liabilities, obligations and rights specified with respect to “Incentive Units”
in this Agreement and includes both Restricted Incentive Units and Unrestricted
Incentive Units.
 
“Initial Cost” means, with respect to any Unit, the purchase price paid to the
Company with respect to such Unit by the Member to whom such Unit was originally
issued.
 
“Intended Call Closing Date” has the meaning set forth in Section 10.02(c)(i).

 
 
7

--------------------------------------------------------------------------------

 
 
“Intended Put Closing Date” has the meaning set forth in Section 10.03(c)(i).
 
“Joinder Agreement” means a written undertaking substantially in the form of the
joinder agreement attached as Exhibit A.
 
“Liquidator” has the meaning set forth in Section 13.03(a).
 
“Losses” has the meaning set forth in Section 14.03(a).
 
“Manager” has the meaning set forth in Section 8.01.
 
“Member” means:
 
 
(a)
Two Rivers Water & Farming Company, which as of the date of this Agreement holds
50,000,000 Common Units, has executed this Agreement and is identified as a
Member on the Member Schedule, so long as it continues to be shown on the Member
Schedule (as updated from time to time) as the owner of one or more Units; and

 
 
(b)
each Person who is hereafter admitted as a Member in accordance with the terms
of this Agreement and the Colorado Act, in each case so long as such Person is
shown on the Member Schedule (as updated from time to time) as the owner of one
or more Units.

 
The Members shall constitute the “members” (as that term is defined in the
Colorado Act) of the Company.
 
“Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in
Treasury Regulations Section 1.704-2(b)(4), substituting the term “Company” for
the term “partnership” and the term “Member” for the term “partner” as the
context requires.
 
“Member Nonrecourse Debt Minimum Gain” means, with respect to any Member
Nonrecourse Debt, an amount equal to the Company Minimum Gain that would result
if the Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Treasury Regulations Section 1.704-2(i)(3).
 
“Member Nonrecourse Deduction” means “partner nonrecourse deduction” as defined
in Treasury Regulations Section 1.704-2(i), substituting the term “Member” for
the term “partner” as the context requires.
 
“Member Schedule” has the meaning set forth in Section 3.01.
 
“Membership Interest” means an interest in the Company owned by a Member,
including such Member’s right (based on the type and class of Unit or Units held
by such Member), as applicable, to:
 
 
(a)
a Distributive share of Net Income, Net Losses and other items of income, gain,
loss and deduction of the Company,

 
 
(b)
a Distributive share of the assets of the Company,

 
 
(c)
vote on, consent to or otherwise participate in any decision of the Members as
provided in this Agreement, and

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(d)
any and all other benefits to which such Member may be entitled as provided in
this Agreement or the Colorado Act.

 
“Misallocated Item” has the meaning set forth in Section 6.05.
 
“National Exchange” means the NASDAQ Global Market (including the NASDAQ Global
Select Market), the NASDAQ Capital Market, the NYSE MKT, the New York Stock
Exchange or any successor to any of the foregoing.
 
“Net Income” and “Net Loss” mean, for each Fiscal Year, Fiscal Quarter or other
period specified in this Agreement, an amount equal to the Company’s taxable
income or taxable loss, or particular items thereof, determined in accordance
with Code Section 703(a) (where, for this purpose, all items of income, gain,
loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or taxable loss), but with
the following adjustments:
 
 
(a)
any income realized by the Company that is exempt from federal income taxation,
as described in Code Section 705(a)(1)(B), shall be added to such taxable income
or taxable loss, notwithstanding that such income is not includable in gross
income;

 
 
(b)
any expenditures of the Company described in Code Section 705(a)(2)(B),
including any items treated under Treasury Regulations
Section 1.704-1(b)(2)(iv)(i) as items described in Code Section 705(a)(2)(B),
shall be subtracted from such taxable income or taxable loss, notwithstanding
that such expenditures are not deductible for federal income tax purposes;

 
 
(c)
any gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the property so disposed,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

 
 
(d)
any items of depreciation, amortization and other cost recovery deductions with
respect to Company property having a Book Value that differs from its adjusted
tax basis shall be computed by reference to the property’s Book Value (as
adjusted for Book Depreciation) in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g);

 
 
(e)
if the Book Value of any Company property is adjusted as provided in the
definition of Book Value, then the amount of such adjustment shall be treated as
an item of gain or loss and included in the computation of such taxable income
or taxable loss; and

 
 
(f)
to the extent an adjustment to the adjusted tax basis of any Company property
pursuant to Code Section 732(d), 734(b) or 743(b) is required, pursuant to
Treasury Regulations Section 1.704 1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

 
“New Interests” has the meaning set forth in Section 3.05.
 
“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Offering Service Provider” has the meaning set forth in Section 10.03(a).
 
“Officers” has the meaning set forth in Section 8.09.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Preferred Managers” has the meaning set forth in Section 8.02(a)(ii).
 
“Preferred Members” means Members who own Preferred Units as listed in the
Member Schedule.
 
“Preferred Units” means Units having the privileges, preference, duties,
liabilities, obligations and rights specified with respect to “Preferred Units”
in this Agreement.
 
“Profits Interest” has the meaning set forth in Section 3.04(d).
 
“Profits Interest Hurdle” means an amount set forth in each Award Agreement
reflecting the Incentive Liquidation Value of the relevant Incentive Units at
the time the units are issued.
 
“Put Purchase Price” has the meaning set forth in Section 10.03(a).
 
“Regular Daily Accumulation” has the meaning set forth in Section 7.02(a)(ii).
 
“Regular Quarterly Accumulation” has the meaning set forth in
Section 7.02(a)(ii).
 
“Regulatory Allocations” has the meaning set forth in Section 6.02(d).
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
“Restricted Incentive Units” means any Incentive Units that have not vested
pursuant to the terms of the Incentive Plan and any associated Award Agreement.
 
“Securities Act” means the Securities Act of 1933.
 
“Service Provider Sale Notice” has the meaning set forth in Section 10.03(b)(i).
 
“Service Providers” has the meaning set forth in Section 3.04(a).
 
“Subsidiary” means any Person of which a majority of the outstanding shares or
other equity interests having the power to vote for directors or comparable
managers are owned, directly or indirectly, by the Company.
 
“Tax Matters Member” has the meaning set forth in Section 12.01.
 
“Taxing Authority” has the meaning set forth in Section 7.05(b).
 
“Third-Party Purchaser” means any Person who, immediately prior to a
contemplated transaction:
 
 
(a)
does not directly or indirectly own or have the right to acquire any outstanding
Preferred Units or Common Units (or applicable Unit Equivalents) or

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(b)
is not a Permitted Transferee of any Person who directly or indirectly owns or
has the right to acquire any Preferred Units or Common Units (or applicable Unit
Equivalents).

 
“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of, any
Units owned by a Person or any interest (including a beneficial interest) in any
Units or Unit Equivalents owned by a Person.  “Transfer” when used as a noun
shall have a correlative meaning.  “Transferor” and “Transferee” mean a Person
who makes or receives a Transfer, respectively.
 
“Treasury Regulations” means final or temporary regulations issued by the U.S.
Department of Treasury pursuant to authority under the Code, and any successor
regulations.
 
“Unallocated Item” has the meaning set forth in Section 6.05.
 
“Unit” means a unit representing a fractional part of the Membership Interests
of the Members and shall include all types and classes of Units, including
Preferred Units, Common Units and Incentive Units, provided that any type or
class of Unit shall have the privileges, preference, duties, liabilities,
obligations and rights set forth in this Agreement and the Membership Interests
represented by such type or class or series of Unit shall be determined in
accordance with such privileges, preference, duties, liabilities, obligations
and rights.
 
“Unit Equivalents” means any security or obligation that is by its terms,
directly or indirectly, convertible into, exchangeable or exercisable for Units
and any option, warrant or other right to subscribe for, purchase or acquire
Units.
 
“Unrestricted Incentive Units” means any Incentive Units that have vested
pursuant to the terms of the Incentive Plan and any associated Award Agreement.
 
“Withholding Advances” has the meaning set forth in Section 7.05(b).
 
Section 1.02. Interpretation
 
. For purposes of this Agreement:
 
 
(a)
headings used in this Agreement are for convenience of reference only and shall
not, for any purpose, be deemed a part of this Agreement;

 
 
(b)
any references herein to an Article, Section or Exhibit refer to an Article or
Section of, or Exhibit attached to, this Agreement, unless specified otherwise;

 
 
(c)
the word “day” refers to a calendar day;

 
 
(d)
the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole;

 
 
(e)
the words “include,” “includes” and “including” as used herein shall not be
construed so as to exclude any other thing not referred to or described;

 
 
(f)
the word “or” is not exclusive;

 
 
(g)
the definition given for any term in this Agreement shall apply equally to both
the singular and plural forms of the term defined;

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(h)
whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms;

 
 
(i)
unless the context otherwise requires, (1) references herein to an agreement,
instrument or other document mean such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (2) references herein to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any rules and regulations promulgated thereunder; and

 
 
(j)
this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 
ARTICLE II
Organization
 
Section 2.01. Formation.
 
(a) The Company was formed on December 19, 2013, pursuant to the provisions of
the Colorado Act, upon the filing of the Articles of Organization with the
Secretary of State of the State of Colorado.
 
(b) This Agreement shall constitute the “operating agreement” (as that term is
used in the Colorado Act) of the Company.  The rights, powers, duties,
obligations and liabilities of the Members shall be determined pursuant to the
Colorado Act and this Agreement.  To the extent that the rights, powers, duties,
obligations and liabilities of any Member are different by reason of any
provision of this Agreement than they would be under the Colorado Act in the
absence of such provision, this Agreement shall, to the extent permitted by the
Colorado Act, control.
 
Section 2.02. Name. The name of the Company shall be “TR Capital Partners, LLC”
or such other name or names as the Board may from time to time designate;
provided that the name shall always contain the words “Limited Liability
Company” or the abbreviation “L.L.C.” or the designation “LLC.”
 
Section 2.03. Principal Office. The principal office of the Company shall be
located at 2000 South Colorado Boulevard, Tower 1, Suite 3100, Denver, Colorado,
or such other place as may from time to time be determined by the Board.  The
Board shall give prompt notice of any such change to each of the Members.
 
Section 2.04. Registered Office and Agent.
 
(a) The registered office of the Company shall be the office of the initial
registered agent named in the Articles of Organization or such other office
(which need not be a place of business of the Company) as the Board may
designate from time to time in the manner provided by the Colorado Act and other
Applicable Law.
 
(b) The registered agent for service of process on the Company in the State of
Colorado shall be the initial registered agent named in the Articles of
Organization or such other Person or Persons as the Board may designate from
time to time in the manner provided by the Colorado Act and other Applicable
Law.
 
 
 
12

--------------------------------------------------------------------------------

 
 
Section 2.05. Purpose and Powers.
 
(a) The purpose of the Company is to engage in any lawful act or activity for
which limited liability companies may be formed under the Colorado Act and in
any and all activities necessary or incidental thereto.
 
(b) The Company shall have all the powers necessary or convenient to carry out
the purposes for which it is formed, including the powers granted by the
Colorado Act.
 
Section 2.06. Term. The term of the Company commenced on December 19, 2013 and
shall continue perpetually until the Company is dissolved in accordance with the
provisions of this Agreement.
 
Section 2.07. No State-Law Partnership. The Members intend that the Company
shall be treated as a partnership for federal and, if applicable, state and
local income tax purposes, and, to the extent permissible, the Company shall
elect to be treated as a partnership for such purposes.  The Company and each
Member shall file all tax returns and shall otherwise take all tax and financial
reporting positions in a manner consistent with such treatment and no Member
shall take any action inconsistent with such treatment.  The Members intend that
the Company shall not be a partnership (including a limited partnership) or
joint venture and that no Member, Manager or Officer of the Company shall be a
partner or joint venturer of any other Member, Manager or Officer of the
Company, for any purposes other than as set forth in the first sentence of this
Section 2.07.
 
ARTICLE III
Units
 
Section 3.01. Units Generally. Membership Interests of the Members shall be
represented by issued and outstanding Units, which may be divided into one or
more types, classes or series.  Each type, class or series of Units shall have
the privileges, preference, duties, liabilities, obligations and rights,
including voting rights, if any, set forth in this Agreement with respect to
such type, class or series.  The Board shall maintain a schedule (the “Member
Schedule”) setting forth the name and address of each Member and, with respect
to each type, class or series of Units held by such Member, (a) the number and
issue date thereof, (b) the number of the certificate (if any) issued therefor,
(c) the Capital Contribution of the Member with respect thereto, and (d) such
other information as the Board may determine to be desirable.  The Company shall
update the Member Schedule upon the issuance or Transfer of any Units to any new
or existing Member.  A copy of the Member Schedule as of the date of this
Agreement is attached as Schedule 1.
 
Section 3.02. Authorization and Issuance of Preferred Units.  Subject to
compliance with Section 10.01(a), the Company is hereby authorized to issue a
class of Units designated as Preferred Units, of which no Preferred Units are
outstanding as of the date of this Agreement.  The Company may issue up to a
total of 32,500,000 Preferred Units on or prior to September 30, 2014, but may
neither issue a greater number of Preferred Units nor issue any Preferred Units
after September 30, 2014, without obtaining the consent of Preferred Members
holding a majority of the Preferred Units outstanding as of the date of such
consent.
 
Section 3.03. Authorization and Issuance of Common Units.  The Company is hereby
authorized to issue a class of Units designated as Common Units and, as of the
date hereof, 50,000,000 Common Units have been issued and are outstanding.
 
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3.04. Authorization and Issuance of Incentive Units.
 
(a) The Company is hereby authorized to issue a class of Units designated as
Incentive Units and to adopt the Incentive Plan.  Incentive Units may be issued
to Managers, Officers, employees, consultants or other service providers of the
Company or any Subsidiary (collectively, “Service Providers”).  In connection
with issuances of Incentive Units, the Company is hereby authorized and directed
to enter into an Award Agreement with each Service Provider whom the Board
determines from time to time should receive Incentive Units.  Each Award
Agreement shall include such terms, conditions, rights and obligations as may be
determined by the Board, in its sole discretion, consistent with the terms
herein, and should be executed and delivered on behalf of the Company by an
Officer designated by the Board.
 
(b) The Board shall establish such vesting criteria for the Incentive Units as
it determines in its discretion and shall include such vesting criteria in the
Incentive Plan or the applicable Award Agreement for any grant of Incentive
Units.
 
(c) In connection with each issuance of Incentive Units, the Board shall
determine in good faith the Incentive Liquidation Value applicably to such
Incentive Units.  In each Award Agreement for Incentive Units, the Board shall
include an appropriate Profits Interest Hurdle for such Incentive Units on the
basis of the Incentive Liquidation Value immediately prior to the issuance of
such Incentive Units.
 
(d) The Company and each Member hereby acknowledge and agree that, with respect
to any Service Provider, such Service Provider’s Incentive Units constitute a
“profits interest” in the Company within the meaning of Rev. Proc. 93-27 (a
“Profits Interest”) and that any and all Incentive Units received by a Service
Provider are received in exchange for the provision of services by the Service
Provider to or for the benefit of the Company in a Service Provider capacity or
in anticipation of becoming a Service Provider.  The Company and each Service
Provider who receives Incentive Units hereby agree to comply with the provisions
of Rev. Proc. 2001-43, and neither the Company nor any Service Provider who
receives Incentive Units shall perform any act or take any position inconsistent
with the application of Rev. Proc. 2001-43 or any future Internal Revenue
Service guidance or other Governmental Authority that supplements or supersedes
the foregoing Revenue Procedures.
 
(e) Incentive Units shall receive the following tax treatment:
 
(i) The Company and each Service Provider who receives Incentive Units shall
treat such Service Provider as the holder of such Incentive Units from the date
of their receipt, and the Service Provider receiving such Incentive Units shall
take into account his Distributive share of Net Income, Net Loss, income, gain,
loss and deduction associated with the Incentive Units in computing such Service
Provider’s income tax liability for the entire period during which such Service
Provider holds the Incentive Units.
 
(ii) Each Service Provider who receives Incentive Units shall make a timely and
effective election under Code Section 83(b) with respect to such Incentive Units
and shall promptly provide a copy to the Company.  Except as otherwise
determined by the Board, the Company and all Members shall (A) treat such
Incentive Units as outstanding for tax purposes, (B) treat such Service Provider
as a partner for tax purposes with respect to such Incentive Units and (C) file
all tax returns and reports consistently with the foregoing.  Neither the
Company nor any of its Members shall deduct any amount (as wages, compensation
or otherwise) with respect to the receipt of such Incentive Units for federal
income tax purposes.
 
 
 
14

--------------------------------------------------------------------------------

 
 
(iii) In accordance with the finally promulgated successor rules to proposed
Treasury Regulations Section 1.83-3(l) and IRS Notice 2005-43, each Member, by
executing this Agreement, authorizes and directs the Company to elect a safe
harbor under which the fair market value of any Incentive Units issued after the
effective date of such proposed Treasury Regulations (or other guidance) will be
treated as equal to the liquidation value (within the meaning of the proposed
Treasury Regulations or successor rules) of the Incentive Units as of the date
of issuance of such Incentive Units.  In the event that the Company makes a safe
harbor election as described in the preceding sentence, each Member hereby
agrees to comply with all safe harbor requirements with respect to Transfers of
Units while the safe harbor election remains effective.
 
Section 3.05. Other Issuances. In addition to the Preferred Units, Common Units
and Incentive Units, the Company is hereby authorized, subject to compliance
with Section 10.01(a), to authorize and issue or sell to any Person any of the
following (collectively, “New Interests”): (i) any new type, class or series of
Units not otherwise described in this Agreement, which Units may be designated
as classes or series of the Preferred Units, Common Units or Incentive Units but
having different rights; and (ii) Unit Equivalents.  The Board is hereby
authorized, subject to Section 15.06, to amend this Agreement to reflect such
issuance and to fix the relative privileges, preference, duties, liabilities,
obligations and rights of any such New Interests, including the number of such
New Interests to be issued, the preference (with respect to Distributions, in
liquidation or otherwise) over any other Units, and any contributions required
in connection therewith.
 
Section 3.06. Certification of Units.  The Board shall cause the Company to
issue to each Member a certificate or certificates representing the Units held
by the Member.  In addition to any other legend required by Applicable Law, all
certificates representing issued and outstanding Units shall bear a legend
substantially in the following form:
 
“THE UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LIMITED LIABILITY
COMPANY AGREEMENT AMONG THE COMPANY AND ITS MEMBERS, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.  NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THE UNITS REPRESENTED BY THIS CERTIFICATE
MAY BE MADE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SUCH LIMITED LIABILITY
COMPANY AGREEMENT.
 
“THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUE THAT SUCH REGISTRATION IS
NOT REQUIRED.”
 
Section 3.07. Action by Consent.  Any matter that is to be voted on, consented
to or approved by the holders of any type, class or series of Membership
Interests (including Common Units and Preferred Units) may be taken without a
meeting, without prior notice and without a vote if consented to, in writing or
by Electronic Transmission, by a Member or Members holding not less than a
majority of such type, class or series of Membership Interests.  A record shall
be maintained by the Board of each such action taken by written consent of a
Member or Members.
 
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE IV
Members
 
Section 4.01. Admission of New Members.
 
(a) New Members may be admitted from time to time (i) subject to compliance with
the provisions of Sections 4.01(b) and 11.01(b) in connection with an issuance
of Units by the Company and (ii) subject to compliance with the provisions of
Section 4.01(b) and Article XI in connection with a Transfer of Units.
 
(b) In order for any Person not already a Member to be admitted as a Member,
whether pursuant to an issuance or a Transfer of Units, such Person shall have
executed and delivered a Joinder Agreement to the Company.  Upon the amendment
of the Member Schedule by the Board and the satisfaction of any other applicable
conditions (including, if a condition, the receipt by the Company of payment for
the issuance of the applicable Units), such Person shall be admitted as a Member
and issued such Units and the Board shall adjust the Capital Accounts of the
Members as necessary in accordance with Section 5.03.
 
Section 4.02. Representations and Warranties of Members. By execution and
delivery of this Agreement or a Joinder Agreement, as applicable, each of the
Members, whether admitted as of the date hereof or pursuant to Section 4.01,
represents and warrants to the Company and acknowledges that:
 
(a) The Units have not been registered under the Securities Act or the
securities laws of any other jurisdiction, are issued in reliance upon federal
and state exemptions for transactions not involving a public offering and cannot
be disposed of unless (i) they are subsequently registered or exempted from
registration under the Securities Act and (ii) the provisions of this Agreement
have been complied with.
 
(b) Such Member is an “accredited investor” within the meaning of Rule 501 under
the Securities Act and agrees that such Member will not take any action that
could have an adverse effect on the availability of the exemption from
registration provided by Rule 501 under the Securities Act with respect to the
offer and sale of the Units.
 
(c) Such Member’s Units are being acquired for its own account solely for
investment and not with a view to resale or distribution thereof.
 
(d) Such Member has conducted its own independent review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Company and the Subsidiaries, and such Member
acknowledges that it has been provided adequate access to the personnel,
properties, premises and records of the Company and the Subsidiaries for such
purpose.
 
(e) The determination of such Member to acquire Units has been made by such
Member independent of any other Member and independent of any statements or
opinions as to the advisability of such purchase or as to the business,
operations, assets, liabilities, results of operations, financial condition and
prospects of the Company and the Subsidiaries that may have been made or given
by any other Member or by any agent or employee of any other Member.
 
(f) Such Member has such knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of an investment in
the Company and making an informed decision with respect thereto.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(g) Such Member is able to bear the economic and financial risk of an investment
in the Company for an indefinite period of time.
 
(h) The execution, delivery and performance of this Agreement have been duly
authorized by such Member and do not require such Member to obtain any consent
or approval that has not been obtained and do not contravene or result in a
default in any material respect under any provision of any law or regulation
applicable to such Member or other governing documents or any agreement or
instrument to which such Member is a party or by which such Member is bound.
 
(i) This Agreement is valid, binding and enforceable against such Member in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditors’ rights or general equity principles
(regardless of whether considered at law or in equity).
 
(j) Neither the issuance of any Units to any Member nor any provision contained
herein will entitle the Member to remain in the employment of the Company or any
Subsidiary or affect the right of the Company or any Subsidiary to terminate the
Member’s employment at any time for any reason, other than as otherwise provided
in such Member’s employment agreement or other similar agreement with the
Company or such Subsidiary, if applicable.
 
None of the foregoing shall replace, diminish or otherwise adversely affect any
Member’s representations and warranties made by it in any purchase agreement or
Award Agreement, as applicable.
 
Section 4.03. No Personal Liability. Except as otherwise provided in the
Colorado Act, by other Applicable Law or expressly in this Agreement, no Member
will be obligated personally for any debt, obligation or liability of the
Company, any Subsidiary or any other Member, whether arising in contract, tort
or otherwise, solely by reason of being a Member.
 
Section 4.04. No Withdrawal. A Member shall not cease to be a Member as a result
of the Bankruptcy of such Member.  So long as a Member continues to hold any
Units, such Member shall not have the ability to withdraw or resign as a Member
prior to the dissolution and winding up of the Company and any such withdrawal
or resignation or attempted withdrawal or resignation by a Member prior to the
dissolution or winding up of the Company shall be null and void.  As soon as any
Person who is a Member ceases to hold any Units, such Person shall no longer be
a Member; provided that this Agreement shall continue to apply with respect to
any Units that have been surrendered for exchange pursuant to Section 10.02
until full payment is made therefor in accordance with the terms of this
Agreement.
 
Section 4.05. Death. The death of any Member shall not cause the dissolution of
the Company.  In such event the Company and its business shall be continued by
the remaining Member or Members and the Units owned by the deceased Member shall
automatically be Transferred to such Member’s heirs; provided that within a
reasonable time after such Transfer, the applicable heirs shall sign a Joinder
Agreement.
 
Section 4.06. Voting.  Except as otherwise provided by this Agreement (including
Section 15.07) or as otherwise required by the Colorado Act or other Applicable
Law, (a) each Member shall be entitled to one vote per Common Unit on all
matters upon which the Members have the right to vote under this Agreement; and
(b) Preferred Units and Incentive Units shall not entitle the holders thereof to
vote on any matters required or permitted to be voted on by the Members.
 
Section 4.07. Power of Members. The Members shall have the power to exercise any
and all rights or powers granted to Members pursuant to the express terms of
this Agreement and the Colorado Act.  Except as otherwise specifically provided
by this Agreement or required by the Colorado Act, no Member, in its capacity as
a Member, shall have the power to act for or on behalf of, or to bind, the
Company.
 
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.08. No Interest in Company Property. No real or personal property of
the Company shall be deemed to be owned by any Member individually, but shall be
owned by, and title shall be vested solely in, the Company.  Without limiting
the foregoing, each Member hereby irrevocably waives during the term of the
Company any right that such Member may have to maintain any action for partition
with respect to the property of the Company.
 
ARTICLE V
Capital Contributions; Capital Accounts
 
Section 5.01. Existing Capital Contributions. Two Rivers Water & Farming Company
has made the Capital Contribution giving rise to its initial Capital Account and
is deemed to own 50,000,000 Common Units on the date hereof.
 
Section 5.02. Additional Capital Contributions.
 
(a) No Member shall be required to make any additional Capital Contributions to
the Company.  Any future Capital Contributions made by any Member shall only be
made with the consent of the Board.
 
(b) No Member shall be required to lend any funds to the Company or shall have
any personal liability for the payment or repayment of any Capital Contribution
by or to any other Member.
 
Section 5.03. Maintenance of Capital Accounts. The Company shall establish and
maintain for each Member a separate capital account (a “Capital Account”) on its
books and records in accordance with this Section 5.03.  Each Capital Account
shall be established and maintained in accordance with the following provisions:
 
(a) Each Member’s Capital Account shall be increased by the amount of:
 
(i)  
such Member’s Capital Contributions, including such Member’s initial Capital
Contribution;

 
(ii)  
any Net Income or other item of income or gain allocated to such Member pursuant
to Article VI; and

 
(iii)  
any liabilities of the Company that are assumed by such Member or secured by any
property Distributed to such Member.

 
(b) Each Member’s Capital Account shall be decreased by:
 
(i)  
the cash amount or Book Value of any property Distributed to such Member
pursuant to Article VII and Section 13.03(c);

 
(ii)  
the amount of any Net Loss or other item of loss or deduction allocated to such
Member pursuant to Article VI; and

 
(iii)  
the amount of any liabilities of such Member assumed by the Company or which are
secured by any property contributed by such Member to the Company.

 
 
 
18

--------------------------------------------------------------------------------

 
 
Section 5.04. Succession Upon Transfer. In the event that any Membership
Interests of Members are Transferred in accordance with the terms of this
Agreement, the Transferee shall succeed to the Capital Account of the Transferor
to the extent it relates to the Transferred Units and, subject to Section 6.04,
shall receive allocations and Distributions pursuant to Article VI, Article VII
and Article XIII in respect of such Units.
 
Section 5.05. Negative Capital Accounts. In the event that any Member shall have
a deficit balance in its Capital Account, such Member shall have no obligation,
during the term of the Company or upon dissolution or liquidation thereof, to
restore such negative balance or make any Capital Contributions to the Company
by reason thereof, except as may be required by Applicable Law or in respect of
any negative balance resulting from a withdrawal of capital or dissolution in
contravention of this Agreement.
 
Section 5.06. No Withdrawal. No Member shall be entitled to withdraw any part of
its Capital Account or to receive any Distribution from the Company, except as
provided in this Agreement.  No Member shall receive any interest, salary or
drawing with respect to its Capital Contributions or its Capital Account, except
as otherwise provided in this Agreement.  The Capital Accounts are maintained
for the sole purpose of allocating items of income, gain, loss and deduction
among the Members and shall have no effect on the amount of any Distributions to
any Members, in liquidation or otherwise.
 
Section 5.07. Treatment of Loans From Members. Loans by any Member to the
Company shall not be considered Capital Contributions and shall not affect the
maintenance of such Member’s Capital Account, other than to the extent provided
in (iii), if applicable.
 
Section 5.08. Modifications. The foregoing provisions and the other provisions
of this Agreement relating to the maintenance of Capital Accounts are intended
to comply with Treasury Regulations Section 1.704-1(b) and shall be interpreted
and applied in a manner consistent with such Treasury Regulations.  If the Board
determines that it is prudent to modify the manner in which the Capital
Accounts, or any increases or decreases to the Capital Accounts, are computed in
order to comply with such Treasury Regulations, the Board may authorize such
modifications.
 
ARTICLE VI
Allocations
 
Section 6.01. Allocation of Net Income and Net Loss. For each Fiscal Year (or
portion thereof), except as otherwise provided in this Agreement, Net Income and
Net Loss (and, to the extent necessary, individual items of income, gain, loss
or deduction) of the Company shall be allocated among the Members in a manner
such that, after giving effect to the special allocations set forth in
Section 6.02 and the Preferred Unit Distributions set forth in Section 7.02, the
Capital Account balance of each Member, immediately after making such
allocations, is, as nearly as possible, equal to (a) the Distributions that
would be made to such Member pursuant to Section 13.03(c) if the Company were
dissolved and its affairs wound up, its assets sold for cash equal to their Book
Value, all Company liabilities were satisfied (limited with respect to each
Nonrecourse Liability to the Book Value of the assets securing such liability),
the net assets of the Company were Distributed, in accordance with
Section 13.03(c), to the Members immediately after making such allocations,
minus (b) such Member’s share of Company Minimum Gain and Member Nonrecourse
Debt Minimum Gain, computed immediately prior to the hypothetical sale of
assets.
 
Section 6.02. Regulatory and Special Allocations. Notwithstanding the provisions
of Section 6.01:
 
 
 
19

--------------------------------------------------------------------------------

 
 
(a) If there is a net decrease in Company Minimum Gain (determined according to
Treasury Regulations Section 1.704-2(d)(1)) during any Fiscal Year, each Member
shall be specially allocated Net Income for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Member’s share of the net
decrease in Company Minimum Gain, determined in accordance with Treasury
Regulations Section 1.704-2(g).  The items to be so allocated shall be
determined in accordance with Treasury Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2).  This Section 6.02(a) is intended to comply with the “minimum
gain chargeback” requirement in Treasury Regulations Section 1.704-2(f) and
shall be interpreted consistently therewith.
 
(b) Member Nonrecourse Deductions shall be allocated in the manner required by
Treasury Regulations Section 1.704-2(i).  Except as otherwise provided in
Treasury Regulations Section 1.704-2(i)(4), if there is a net decrease in Member
Nonrecourse Debt Minimum Gain during any Fiscal Year, each Member that has a
share of such Member Minimum Gain shall be specially allocated Net Income for
such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal
to that Member’s share of the net decrease in Member Nonrecourse Debt Minimum
Gain.  Items to be allocated pursuant to this paragraph shall be determined in
accordance with Treasury Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2).  This Section 6.02(b) is intended to comply with the “minimum
gain chargeback” requirements in Treasury Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.
 
(c) In the event any Member unexpectedly receives any adjustments, allocations
or Distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), Net Income shall be specially
allocated to such Member in an amount and manner sufficient to eliminate the
Adjusted Capital Account Deficit created by such adjustments, allocations or
Distributions as quickly as possible.  This Section 6.02(c) is intended to
comply with the qualified income offset requirement in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
 
(d) The allocations set forth in paragraphs (a), (b) and (c) above (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations under Code Section 704.  Notwithstanding any other
provisions of this Article VI (other than the Regulatory Allocations), the
Regulatory Allocations shall be taken into account in allocating Net Income and
Net Losses among Members so that, to the extent possible, the net amount of such
allocations of Net Income and Net Losses and other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to such Member if the Regulatory Allocations had not occurred.
 
(e) The Company and the Members acknowledge that allocations like those
described in Proposed Treasury Regulations Section 1.704-1(b)(4)(xii)(c)
(“Forfeiture Allocations”) result from the allocations of Net Income and Net
Loss provided for in this Agreement.  For the avoidance of doubt, the Company is
entitled to make Forfeiture Allocations and, once required by applicable final
or temporary guidance, allocations of Net Income and Net Loss will be made in
accordance with Proposed Treasury Regulations Section 1.704-1(b)(4)(xii)(c) or
any successor provision or guidance.
 
(f) If the Company from time to time holds municipal bonds or other securities
and receives from such securities interest payments that are exempt from federal
or state income taxes, any such interest payments shall be allocated first, and
solely, to Preferred Members to the extent of Net Income allocable to the
Preferred Members.
 
 
 
20

--------------------------------------------------------------------------------

 
 
Section 6.03. Tax Allocations.
 
(a) Subject to clauses (b) through (e) of this Section 6.03, all income, gains,
losses and deductions of the Company shall be allocated, for federal, state and
local income tax purposes, among the Members in accordance with the allocation
of such income, gains, losses and deductions among the Members for computing
their Capital Accounts, except that if any such allocation for tax purposes is
not permitted by the Code or other Applicable Law, the Company’s subsequent
income, gains, losses and deductions shall be allocated among the Members for
tax purposes, to the extent permitted by the Code and other Applicable Law, so
as to reflect as nearly as possible the allocation set forth herein in computing
their Capital Accounts.
 
(b) Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Members in accordance with Code Section 704(c) and the traditional method of
Treasury Regulations Section 1.704-3(b), so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its Book Value.
 
(c) If the Book Value of any Company asset is adjusted pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(f) as provided in clause (c) of the
definition of Book Value, subsequent allocations of items of taxable income,
gain, loss and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Book Value in the same manner as under Code Section 704(c).
 
(d) Allocations of tax credit, tax credit recapture and any items related
thereto shall be allocated to the Members according to their interests in such
items as determined by the Board taking into account the principles of Treasury
Regulations Section 1.704-1(b)(4)(ii).
 
(e) Allocations pursuant to this Section 6.03 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Net Income, Net
Losses, Distributions or other items pursuant to any provisions of this
Agreement.
 
Section 6.04. Allocations in Respect of Transferred Units. In the event of a
Transfer of Units during any Fiscal Year made in compliance with the provisions
of Article X, Net Income, Net Losses and other items of income, gain, loss and
deduction of the Company attributable to such Units for such Fiscal Year shall
be determined using the interim closing of the books method.
 
Section 6.05. Curative Allocations. In the event that the Tax Matters Member
determines, after consultation with counsel experienced in income tax matters,
that the allocation of any item of Company income, gain, loss or deduction is
not specified in this Article VI (an “Unallocated Item”), or that the allocation
of any item of Company income, gain, loss or deduction hereunder is clearly
inconsistent with the Members’ economic interests in the Company (determined by
reference to the general principles of Treasury Regulations
Section 1.704-1(b) and the factors set forth in Treasury Regulations
Section 1.704-1(b)(3)(ii)) (a “Misallocated Item”), then the Board may allocate
such Unallocated Items, or reallocate such Misallocated Items, to reflect such
economic interests; provided that (a) no such allocation will be made without
the prior consent of each Member that would be adversely and disproportionately
affected thereby and (b) no such allocation shall have any material effect on
the amounts distributable to any Member, including the amounts to be distributed
upon the complete liquidation of the Company.
 
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE VII
Distributions
 
Section 7.01. General.
 
(a) Subject to Section 7.01(b) and 7.02, the Board shall have sole discretion
regarding the amounts and timing of Distributions to Members, including to
decide to forego payment of Distributions in order to provide for the retention
and establishment of reserves of, or payment to third parties of, such funds as
it deems necessary with respect to the reasonable business needs of the Company,
which needs may include the payment or the making of provision for the payment
when due of the Company’s obligations, including present and anticipated debts
and obligations, capital needs and expenses, the payment of any management or
administrative fees and expenses, and reasonable reserves for contingencies.
 
(b) Notwithstanding any provision to the contrary contained in this Agreement,
the Company shall not make any Distribution to Members if such Distribution
would violate either Colorado Act Section 80-606 or any other Applicable Law.
 
Section 7.02. Distributions on Preferred Units.
 
(a) Quarterly Distributions.
 
(i) Subject in all respects to the more specific provisions set forth in
clause (ii) of this Section 7.02(a), it is generally intended that Preferred
Members receive regular quarterly Distributions with respect to each Fiscal Year
that are (A) calculated to provide to Preferred Members an aggregate amount of
Distributions that represents a return of 8.0% per annum on the total amount of
Preferred Members’ Capital Contributions from time to time and (B) then
allocated to Preferred Members pro rata, based on the respective numbers of
Preferred Units they hold from time to time.
 
(ii) Subject to Section 7.01(b), the Company shall, by no later than the
forty-fifth day after the last day of a Fiscal Quarter (commencing with the
Fiscal Quarter ending March 31, 2014), Distribute to each Member who holds a
Preferred Unit as of such Distribution date, an amount  equal to the sum of the
Regular Daily Accumulations for each of the days on which such Preferred Unit
was outstanding as of 9 a.m., Mountain time, during such Fiscal Quarter (with
respect to a specified Preferred Unit, a “Regular Quarterly Accumulation”).  For
purposes of this Section 7.02, “Regular Daily Accumulation” shall mean, with
respect to a specified day:
 
(A)  
8.0% divided by the total number of days in the Fiscal Year in which such day
occurs, multiplied by

 
(B)  
the aggregate amount of Capital Contributions of Preferred Members attributable
to all Preferred Units that are outstanding as of 9 a.m., Mountain time, on such
day, divided by

 
(C)  
the total number of Preferred Units outstanding as of 9 a.m., Mountain time, on
such day.

 
(iii) Upon request from a Preferred Member in connection with a proposed
Transfer of Preferred Units, the Company will provide to such Preferred Member,
as promptly as reasonably practicable, the total Regular Quarterly Accumulations
with respect to such Preferred Units that have accumulated through a requested
date but have not been Distributed.
 
 
 
22

--------------------------------------------------------------------------------

 
 
(b) Supplemental Annual Distributions.
 
(i) Subject in all respects to the more specific provisions set forth in
clause (ii) of this Section 7.02(b), it is generally intended that Preferred
Members are eligible to receive supplemental annual Distributions with respect
to each Fiscal Year that are (A) calculated to provide to Preferred Members an
aggregate amount of Distributions that represents an additional return of up to
4.0% per annum on the total amount of Preferred Members’ Capital Contributions
from time to time, subject to limitations based upon specified operating results
of the Company for such Fiscal Year, and (B) then allocated to Preferred Members
pro rata, based on the respective numbers of Preferred Units they hold from time
to time.
 
(ii) Subject to Section 7.01(b), the Company shall, by no later than the earlier
of (y) the thirtieth day after Two Rivers Water & Farming Company receives from
its independent accountants an audit report with respect to its consolidated
financial statements for a Fiscal Year (commencing with the Fiscal Year ending
December 31, 2014) and (z) the one hundred twentieth day after the last day of
such Fiscal Year, Distribute to each Member who holds a Preferred Unit as of
such Distribution date the amount, if any, by which the product of:
 
(A)  
the amount of the Company’s total revenue for such Fiscal Year less its cost of
goods sold, interest expense, depreciation expense and amortization expense for
such Fiscal Year (regardless of whether any such expense is reflected as a
separate line item in the Company’s consolidated financial statements for such
Fiscal Year or is included as part of a line item therein), each as determined
in accordance with GAAP, multiplied by

 
(B)  
a fraction, the numerator of which shall be the total of the Regular Quarterly
Accumulations with respect to such Preferred Unit for all Fiscal Quarters during
such Fiscal Year, and the denominator of which shall be the sum of all Regular
Quarterly Accumulations with respect to all Preferred Units for all Fiscal
Quarters during such Fiscal Year (calculated on a Preferred Member-by-Preferred
Member basis, and then totaled),

 
exceeds the total of the Distributions made pursuant to Section 7.02(a) with
respect to such Preferred Unit for such Fiscal Year (that is, the total of the
Regular Quarterly Accumulations with respect to such Preferred Unit for all
Fiscal Quarters in such Fiscal Year); provided that, notwithstanding the
foregoing, the Distribution made pursuant to this Section 7.02(b) with respect
to such Preferred Unit for such Fiscal Year shall not in any event exceed 50% of
the total of the Distributions made pursuant to Section 7.02(a) with respect to
such Preferred Unit for such Fiscal Year (that is, 50% of the total of the
Regular Quarterly Accumulations with respect to such Preferred Unit for the
Fiscal Quarters during such Fiscal Year).
 
Section 7.03. Priority of Distributions. After making all Distributions then due
to Preferred Members under Section 7.02 and subject to the priority of
Distributions pursuant to Section 13.03(c), if applicable, all Distributions
determined to be made by the Board pursuant to Section 7.01 shall be made in the
following manner:
 
(a)  
first, to the Members pro rata in proportion to their holdings of Common Units,
until Distributions under this clause (a) equal the aggregate amount of Capital
Contributions attributable to the Members in respect of their acquisitions of
Common Units; and

 
 
 
23

--------------------------------------------------------------------------------

 
 
(b)  
second, any remaining amounts to the Members holding Common Units and Incentive
Units (subject to Section 7.04) pro rata in proportion to their aggregate
holdings of Common Units and Incentive Units treated as one class of Units.

 
Section 7.04. Limitations on Distributions to Incentive Units.
 
(a) Notwithstanding the provisions of Section 7.03(b), no Distribution shall be
made to a Member on account of its Restricted Incentive Units.  Any amount that
would otherwise be Distributed to such a Member but for the application of the
preceding sentence shall instead be retained in a segregated Company account to
be Distributed in accordance with Section 7.03(b) by the Company and paid to
such Member if, as and when the Restricted Incentive Unit to which such retained
amount relates vests pursuant to Section 3.04(b).
 
(b) It is the intention of the parties to this Agreement that Distributions to
any Service Provider with respect to Incentive Units be limited to the extent
necessary so that the related Membership Interest constitutes a Profits
Interest.  In furtherance of the foregoing, and notwithstanding anything to the
contrary in this Agreement, the Board shall, if necessary, limit any
Distributions to any Service Provider with respect to Incentive Units so that
such Distributions do not exceed the available profits in respect of such
Service Provider’s related Profits Interest. Available profits shall include the
aggregate amount of profit and unrealized appreciation in all of the assets of
the Company between the date of issuance of such Incentive Units and the date of
such Distribution, it being understood that such unrealized appreciation shall
be determined on the basis of the Profits Interest Hurdle applicable to such
Incentive Unit.
 
Section 7.05. Tax Withholding; Withholding Advances.
 
(a) Tax Withholding. If requested by the Board, each Member shall, if able to do
so, deliver to the Board:
 
(i)  
an affidavit in form satisfactory to the Board that the applicable Member (or
its members, as the case may be) is not subject to withholding under the
provisions of any federal, state, local, foreign or other Applicable Law;

 
(ii)  
any certificate that the Board may reasonably request with respect to any such
laws; and

 
(iii)  
any other form or instrument reasonably requested by the Board relating to any
Member’s status under such law.

 
If a Member fails or is unable to deliver to the Board the affidavit described
in the preceding clause (i) of Section 7.05, the Board may withhold amounts from
such Member in accordance with Section 7.05(b).
 
(b) Withholding Advances. The Company is hereby authorized at all times to make
payments (“Withholding Advances”) with respect to each Member in amounts
required to discharge any obligation of the Company (as determined by the Tax
Matters Member based on the advice of legal or tax counsel to the Company) to
withhold or make payments to any federal, state, local or foreign taxing
authority (a “Taxing Authority”) with respect to any Distribution or allocation
by the Company of income or gain to such Member and to withhold the same from
Distributions to such Member.  Any funds withheld from a Distribution by reason
of this Section 7.05(b) shall nonetheless be deemed Distributed to the Member in
question for all purposes under this Agreement and, at the option of the Board,
shall be charged against the Member’s Capital Account.
 
 
 
24

--------------------------------------------------------------------------------

 
 
(c) Repayment of Withholding Advances. Any Withholding Advance made by the
Company to a Taxing Authority on behalf of a Member and not simultaneously
withheld from a Distribution to that Member shall be, with interest thereon
accruing from the date of payment at the Company Interest Rate:
 
(i)  
promptly repaid to the Company by the Member on whose behalf the Withholding
Advance was made (which repayment by the Member shall not constitute a Capital
Contribution, but shall credit the Member’s Capital Account if the Board shall
have initially charged the amount of the Withholding Advance to the Capital
Account); or

 
(ii)  
with the consent of the Board, repaid by reducing the amount of the next
succeeding Distribution or Distributions to be made to such Member (which
reduction amount shall be deemed to have been Distributed to the Member, but
shall not further reduce the Member’s Capital Account if the Board shall have
initially charged the amount of the Withholding Advance to the Capital Account).

 
Interest shall cease to accrue from the time the Member on whose behalf the
Withholding Advance was made repays such Withholding Advance (and all accrued
interest) by either method of repayment described above.
 
(d) Indemnification. Each Member hereby agrees to indemnify and hold harmless
the Company and the other Members from and against any liability with respect to
taxes, interest or penalties that may be asserted by reason of the Company’s
failure to deduct and withhold tax on amounts Distributable or allocable to such
Member.  The provisions of this Section 7.05(d) and the obligations of a Member
pursuant to Section 7.05(c) shall survive the termination, dissolution,
liquidation and winding up of the Company and the withdrawal of such Member from
the Company or Transfer of its Units.  The Company may pursue and enforce all
rights and remedies it may have against each Member under this Section 7.05,
including bringing a lawsuit to collect repayment with interest of any
Withholding Advances.
 
(e) Overwithholding.  Neither the Company nor the Board shall be liable for any
excess taxes withheld in respect of any Distribution or allocation of income or
gain to a Member.  In the event of an overwithholding, a Member’s sole recourse
shall be to apply for a refund from the appropriate Taxing Authority.
 
Section 7.06. Distributions in Kind.
 
(a) The Board is hereby authorized, in its sole discretion, to make
Distributions to the Members in the form of securities or other property held by
the Company, provided that Distributions pursuant to Section 7.02 shall only be
made in cash.  In any non-cash Distribution, the securities or property so
Distributed will be Distributed among the Members in the same proportion and
priority as cash equal to the Fair Market Value of such securities or property
would be Distributed among the Members pursuant to Section 7.03.
 
(b) Any Distribution of securities shall be subject to such conditions and
restrictions as the Board determines are required or advisable to ensure
compliance with Applicable Law.  In furtherance of the foregoing, the Board may
require that Members execute and deliver such documents as the Board may deem
necessary or appropriate to ensure compliance with all federal and state
securities laws that apply to such Distribution and any further Transfer of the
Distributed securities and may appropriately legend the certificates that
represent such securities to reflect any restriction on Transfer with respect to
such laws.
 
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
Management
 
Section 8.01. Establishment of the Board. The Board is hereby established and
shall be comprised of natural Persons (each such Person, a “Manager”) who shall
be appointed in accordance with the provisions of Section 8.02.  The business
and affairs of the Company shall be managed, operated and controlled by or under
the direction of the Board, and the Board shall have, and is hereby granted, the
full and complete power, authority and discretion for, on behalf of and in the
name of the Company, to take such actions as it may in its sole discretion deem
necessary or advisable to carry out any and all of the objectives and purposes
of the Company, subject only to the terms of this Agreement.
 
Section 8.02. Board Composition; Vacancies.
 
(a) The Company and the Members shall take such actions as may be required to
ensure that the number of managers constituting the Board initially is three
and, at all times at which Preferred Units are outstanding, five.  The Board
shall be comprised as follows:
 
(i)  
three individuals designated by the Common Members (the “Common Managers”), who
initially shall be John McKowen, Wayne Harding and Kirsty Cameron; and

 
(ii)  
at all times at which any Preferred Units are outstanding, two individuals
designated by the Preferred Members (the “Preferred Managers”), who initially
shall be [NAME] and [NAME].

 
(b) In the event that a vacancy is created on the Board at any time due to the
death, Disability, retirement, resignation or removal of a Common Manager, then
the Common Members shall have the right to designate and approve (in accordance
with Section 3.07) an individual to fill such vacancy and the Company and each
Member hereby agree to take such actions as may be required to ensure the
election or appointment of such designee to fill such vacancy on the Board.
 
(c) In the event that a vacancy is created on the Board at any time due to the
death, Disability, retirement, resignation or removal of a Preferred Manager,
then the Preferred Members shall have the right to designate an individual to
fill such vacancy and the Company and each Member hereby agree to take such
actions as may be required to ensure the election or appointment of such
designee to fill such vacancy on the Board.
 
Section 8.03. Removal; Resignation.
 
(a) A Common Manager may be removed or replaced at any time from the Board, with
or without cause, upon, and only upon, the written request of the Common
Members.
 
(b) A Preferred Manager may be removed or replaced at any time from the Board,
with or without cause, upon, and only upon, the written request of the Preferred
Members.
 
(c) A Manager may resign at any time from the Board by delivering a written
resignation to the Board.  Any such resignation shall be effective upon receipt
thereof unless it is specified to be effective at some other time or upon the
occurrence of some other event.  The Board’s acceptance of a resignation shall
not be necessary to make it effective.
 
 
 
26

--------------------------------------------------------------------------------

 
 
Section 8.04. Meetings.
 
(a) Generally. The Board shall meet at such time and at such place as the Board
may designate.  Meetings of the Board may be held either in person or by means
of telephone or video conference or other communications device that permits all
Managers participating in the meeting to hear each other, at the principal
office of the Company or such other place (either within or outside the State of
Colorado) as may be determined from time to time by the Board.  Written notice
of each meeting of the Board shall be given to each Manager at least 24 hours
prior to each such meeting.
 
(b) Special Meetings. Special meetings of the Board shall be held on the call of
any three Managers upon at least three days’ written notice (if the meeting is
to be held in person) or 24 hours’ written notice (if the meeting is to be held
by telephone communications or video conference) to the Managers, or upon such
shorter notice as may be approved by all the Managers.  Any Manager may waive
such notice as to himself.
 
(c) Attendance and Waiver of Notice. Attendance of a Manager at any meeting
shall constitute a waiver of notice of such meeting, except where a Manager
attends a meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or
convened.  Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the Board need be specified in the notice or
waiver of notice of such meeting.
 
Section 8.05. Quorum; Manner of Acting.
 
(a) Quorum. A majority of the Managers serving on the Board shall constitute a
quorum for the transaction of business of the Board.  At all times when the
Board is conducting business at a meeting of the Board, a quorum of the Board
must be present at such meeting.  If a quorum shall not be present at any
meeting of the Board, then the Managers present at the meeting may adjourn the
meeting from time to time, without notice other than announcement at the
meeting, until a quorum shall be present.
 
(b) Participation. Any Manager may participate in a meeting of the Board by
means of telephone or video conference or other communications device that
permits all Managers participating in the meeting to hear each other, and
participation in a meeting by such means shall constitute presence in person at
such meeting.  A Manager may vote or be present at a meeting either in person or
by proxy, and such proxy may be granted in writing, by means of Electronic
Transmission or as otherwise permitted by Applicable Law.
 
(c) Binding Act. Each Manager shall have one vote on all matters submitted to
the Board or any committee thereof.  With respect to any matter before the
Board, the act of a majority of the Managers shall be the act of the Board.
 
Section 8.06. Action By Written Consent. Notwithstanding anything herein to the
contrary, any action of the Board (or any committee of the Board) may be taken
without a meeting if either (a) a written consent of a majority of the Managers
on the Board (or committee) shall approve such action; provided that prior
written notice of such action is provided to all Managers at least one day
before such action is taken or (b) a written consent constituting all of the
Managers on the Board (or committee) shall approve such action.  Such consent
shall have the same force and effect as a vote at a meeting where a quorum was
present and may be stated as such in any document or instrument filed with the
Secretary of State of Colorado.
 
 
 
27

--------------------------------------------------------------------------------

 
 
Section 8.07. Compensation; No Employment.
 
(a) Managers shall be reimbursed for reasonable out-of-pocket expenses incurred
in the performance of their duties as Managers, pursuant to such policies as are
established by the Board from time to time.  Nothing contained in this
Section 8.07 shall be construed to preclude any Manager from serving the Company
in any other capacity and receiving reasonable compensation for such services.
 
(b) This Agreement does not, and is not intended to, confer upon any Manager any
rights with respect to continued employment by the Company, and nothing herein
should be construed to have created any employment agreement with any Manager.
 
Section 8.08. Committees.
 
(a) Establishment. The Board may, by resolution, designate from among the
Managers one or more committees, each of which shall be comprised of one or more
Managers; provided that in no event may the Board designate any committee with
all of the authority of the Board.  Subject to the immediately preceding
proviso, any such committee, to the extent provided in the resolution forming
such committee, shall have and may exercise the authority of the Board, subject
to the limitations set forth in Section 8.08(b).  The Board may dissolve any
committee or remove any member of a committee at any time.
 
(b) Limitation of Authority. No committee of the Board shall have the authority
of the Board in reference to:
 
(i)  
authorizing or making Distributions to Members;

 
(ii)  
authorizing the issuance of any Membership Rights other than Incentive Units;

 
(iii)  
approving a plan of merger or sale of the Company;

 
(iv)  
recommending to the Members a voluntary dissolution of the Company or a
revocation thereof;

 
(v)  
filling vacancies in the Board; or

 
(vi)  
altering or repealing any resolution of the Board that by its terms provides
that it shall not be so amendable or repealable.

 
Section 8.09. Officers. The Board may appoint individuals as officers of the
Company (the “Officers”) as it deems necessary or desirable to carry on the
business of the Company and the Board may delegate to such Officers such power
and authority as the Board deems advisable.  No Officer need be a Member or
Manager.  Any individual may hold two or more offices of the Company.  Each
Officer shall hold office until his successor is designated by the Board or
until his earlier death, resignation or removal.  Any Officer may resign at any
time upon written notice to the Board.  Any Officer may be removed by the Board
(acting by majority vote of all Managers other than the Officer being considered
for removal, if applicable) with or without cause at any time.  A vacancy in any
office occurring because of death, resignation, removal or otherwise, may, but
need not, be filled by the Board.
 
Section 8.10. No Personal Liability. Except as otherwise provided in the
Colorado Act, by other Applicable Law or expressly in this Agreement, no Manager
will be obligated personally for any debt, obligation or liability of the
Company or any Subsidiary, whether arising in contract, tort or otherwise,
solely by reason of being a Manager.
 
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE IX
Exchanges of Preferred Units
 
Section 9.01. Exchange Agreement. Contemporaneously with its execution and
delivery of a Joinder Agreement, each Preferred Member shall execute and deliver
to the Company and TRFW a written understanding pursuant to which such Preferred
Member becomes a party to the Exchange Agreement.
 
Section 9.02. Termination of Preferred Unit Rights Upon Exchange.  Upon the
effective time of an exchange of a Preferred Unit as provided in Section 3.01 or
3.02 of the Exchange Agreement, the surrendered Preferred Unit shall no longer
be outstanding and all rights under this Agreement with respect to such
Preferred Unit, including the right to receive Distributions, will
terminate.  Thereafter, the Company may not resell such Preferred Unit except in
accordance with the provisions of this Agreement relating to issuances of new
Preferred Units, including the provisions of Sections 3.02 and 10.01.
 
ARTICLE X
Transfers
 
Section 10.01. General Restrictions on Transfer.
 
(a) Each Member acknowledges and agrees that it will not, directly or
indirectly, Transfer any of its Units or Unit Equivalents, and the Company
agrees that it shall not issue any Units or Unit Equivalents:
 
(i)  
except as permitted under the Securities Act and other applicable federal or
state securities or blue sky laws, and then, with respect to a Transfer of Units
or Unit Equivalents, if requested by the Company, only upon delivery to the
Company of an opinion of counsel in form and substance satisfactory to the
Company to the effect that such Transfer may be effected without registration
under the Securities Act;

 
(ii)  
if such Transfer or issuance would cause the Company to be considered a
“publicly traded partnership” under Code Section 7704(b) within the meaning of
Treasury Regulations Section 1.7704-1(h)(1)(ii), including the look-through rule
in Treasury Regulations Section 1.7704-1(h)(3);

 
(iii)  
if such Transfer or issuance would affect the Company’s existence or
qualification as a limited liability company under the Colorado Act;

 
(iv)  
if such Transfer or issuance would cause the Company to lose its status as a
partnership for federal income tax purposes;

 
(v)  
if such Transfer or issuance would cause a termination of the Company for
federal income tax purposes;

 
(vi)  
if such Transfer or issuance would cause the Company or any of the Subsidiaries
to be required to register as an investment company under the Investment Company
Act of 1940; or

 
 
 
29

--------------------------------------------------------------------------------

 
 
(vii)  
if such Transfer or issuance would cause the assets of the Company or any of the
Subsidiaries to be deemed “Plan Assets” as defined for purposes of the Employee
Retirement Income Security Act of 1974 or result in any “prohibited transaction”
thereunder involving the Company or any Subsidiary.

 
In any event, the Board may refuse the Transfer to any Person if such Transfer
would have a material adverse effect on the Company as a result of any
regulatory or other restrictions imposed by any Governmental Authority.
 
(b) Any Transfer or attempted Transfer of any Units or Unit Equivalents in
violation of this Agreement shall be null and void, no such Transfer shall be
recorded on the Company’s books and the purported Transferee in any such
Transfer shall not be treated (and the purported Transferor shall continue be
treated) as the holder of such Units or Unit Equivalents for all purposes of
this Agreement.
 
(c) For the avoidance of doubt, any Transfer of Units or Unit Equivalents
permitted by Section 10.02 or made in accordance with the procedures described
in Section 10.03, as applicable, and purporting to be a sale, transfer,
assignment or other disposal of the entire Membership Interest represented by
such Units or Unit Equivalents, inclusive of all the rights and benefits
applicable to such Membership Interest as described in the definition of the
term “Membership Interest,” shall be deemed a sale, transfer, assignment or
other disposal of such Membership Interest in its entirety as intended by the
parties to such Transfer, and shall not be deemed a sale, transfer, assignment
or other disposal of any less than all of the rights and benefits described in
the definition of the term “Membership Interest,” unless otherwise explicitly
agreed to by the parties to such Transfer.
 
Section 10.02. Incentive Units Call Right.
 
(a) Call Right. At any time prior to a Change of Control, following the
termination of employment or other engagement of any Service Provider with the
Company or any of the Subsidiaries, the Company may, at its election, require
the Service Provider and any or all of such Service Provider’s Permitted
Transferees to sell to the Company all or any portion of such Service Provider’s
Incentive Units at the following respective purchase prices:
 
(i)  
for the Restricted Incentive Units, under all circumstances of termination,
their Cause Purchase Price;

 
(ii)  
for the Unrestricted Incentive Units, their Cause Purchase Price in the event
of:

 
(A)  
the termination of such Service Provider’s employment or other engagement by the
Company or any of the Subsidiaries for Cause; or

 
(B)  
the resignation of such Service Provider for any reason other than Good Reason;
and

 
(iii)  
for the Unrestricted Incentive Units, a price equal to their Fair Market Value
in the event of:

 
(A)  
the termination of such Service Provider’s employment or other engagement by the
Company or any of the Subsidiaries for a reason other than for Cause;

 
(B)  
the resignation of such Service Provider at any time for Good Reason; or

 
(C)  
the death or Disability of such Service Provider.

 
 
 
30

--------------------------------------------------------------------------------

 
 
(b) Procedures.
 
(i) If the Company desires to exercise its right to purchase Incentive Units
pursuant to this Section 10.02, the Company shall deliver to the Service
Provider, within ninety days after the termination of such Service Provider’s
employment or other engagement, a written notice (the “Repurchase Notice”)
specifying the number of Incentive Units to be repurchased by the Company (the
“Repurchased Incentive Units”) and the purchase price therefor in accordance
with Section 10.02(a).
 
(ii) Each applicable Service Provider shall, at the closing of any purchase
consummated pursuant to this Section 10.02, represent and warrant to the Company
that:
 
(A)  
such Service Provider has full right, title and interest in and to the
Repurchased Incentive Units;

 
(B)  
such Service Provider has all the necessary power and authority and has taken
all necessary action to sell such Repurchased Incentive Units as contemplated by
this Section 10.02; and

 
(C)  
the Repurchased Incentive Units are free and clear of any and all liens other
than those arising as a result of or under the terms of this Agreement.

 
(iii) Subject to Section 10.02(c), the closing of any sale of Repurchased
Incentive Units pursuant to this Section 10.02 shall take place no later than
thirty days following receipt by the Service Provider of the Repurchase
Notice.  Subject to the existence of any Delay Condition, the Company shall pay
the Call Purchase Price for the Repurchased Incentive Units by certified or
official bank check or by wire transfer of immediately available funds.  The
Company shall give the Service Provider at least ten days’ written notice of the
date of closing, which notice shall include the method of payment selected by
the Company.
 
(c) Delay Condition. Notwithstanding the provisions of Section 10.02(b)(iii),
the Company shall not be obligated to repurchase any Incentive Units if there
exists a Delay Condition.  In such event, the Company shall notify the Service
Provider in writing as soon as practicable of such Delay Condition and the
Company may thereafter:
 
(i)  
defer the closing and pay the Call Purchase Price at the earliest practicable
date on which no Delay Condition exists, in which case, the Call Purchase Price
shall accrue interest at the Company Interest Rate from the latest date that the
closing could have taken place pursuant to Section 10.02(b)(iii) (the “Intended
Call Closing Date”) to the date the Call Purchase Price is actually paid; or

 
(ii)  
pay the Call Purchase Price with a subordinated note (fully subordinated in
right of payment and exercise of remedies to the lenders’ rights under any
Financing Document) bearing interest at the Company Interest Rate from the
Intended Call Closing Date until paid in full.

 
(d) Cooperation. The Service Provider shall take all actions as may be
reasonably necessary to consummate the sale contemplated by this Section 10.02,
including entering into agreements and delivering certificates and instruments
and consents as may be deemed necessary or appropriate.
 
 
 
31

--------------------------------------------------------------------------------

 
 
(e) Closing. At the closing of any sale and purchase pursuant to this
Section 10.02, the Service Provider shall deliver to the Company a certificate
or certificates representing the Incentive Units to be sold (if any),
accompanied by evidence of transfer and all necessary transfer taxes paid and
stamps affixed, if necessary, against receipt of the Call Purchase Price.
 
Section 10.03. Incentive Units Put Right.
 
(a) Put Right. At any time prior to a Change of Control, if a Service Provider’s
employment or other engagement with the Company or any of the Subsidiaries is
terminated as a result of such Service Provider’s death or Disability, and the
Company has not delivered a Repurchase Notice pursuant to Section 10.02(b)(i)
within ninety days of such termination, then, subject to the other provisions of
this Section 10.03, such Service Provider and any or all of his Permitted
Transferees (collectively, the “Offering Service Provider”) may elect to sell to
the Company all or any percentage of the Unrestricted Incentive Units held by
such Person at a price equal to the Fair Market Value of such Unrestricted
Incentive Units as of the date of termination (the “Put Purchase Price”).
 
(b) Procedures.
 
(i) If the Offering Service Provider desires to sell Unrestricted Incentive
Units pursuant to this Section 10.03, such Offering Service Provider shall
deliver to the Company not more than ninety days after the date of termination
of the Service Provider’s employment or other engagement a written notice (the
“Service Provider Sale Notice”) specifying the number of Unrestricted Incentive
Units to be sold (the “Offered Unrestricted Incentive Units”) by such Offering
Service Provider.
 
(ii) By delivering the Service Provider Sale Notice, the Offering Service
Provider represents and warrants to the Company that:
 
(A)  
the Offering Service Provider has full right, title and interest in and to the
Offered Unrestricted Incentive Units;

 
(B)  
the Offering Service Provider has all the necessary power and authority and has
taken all necessary action to sell such Offered Unrestricted Incentive Units as
contemplated by this Section 10.03; and

 
(C)  
the Offered Unrestricted Incentive Units are free and clear of any and all liens
other than those arising as a result of or under the terms of this Agreement.

 
(iii) Promptly following receipt of the Service Provider Sale Notice, the
Company shall deliver to the Offering Service Provider a calculation of the Put
Purchase Price for the Offered Unrestricted Incentive Units.  The Offering
Service Provider shall have the right to irrevocably rescind the Service
Provider Sale Notice for a period of ten days following the delivery of such
calculation.
 
(iv) Subject to Section 10.03(c), the closing of any sale of Offered
Unrestricted Incentive Units pursuant to this Section 10.03 shall take place no
later than thirty days following receipt by the Company of the Service Provider
Sale Notice, if not otherwise rescinded pursuant to
Section 10.03(b)(iii).  Subject to the existence of any Delay Condition, the
Company shall pay the Put Purchase Price for the Offered Unrestricted Incentive
Units by certified or official bank check or by wire transfer of immediately
available funds.  The Company shall give the Offering Service Provider at least
ten days’ written notice of the date of closing, which notice shall include the
method of payment selected by the Company.
 
 
 
32

--------------------------------------------------------------------------------

 
 
(c) Delay Condition. Notwithstanding the provisions of Section 10.03(b)(iv), the
Company shall not be obligated to purchase any Offered Unrestricted Incentive
Units if there exists a Delay Condition.  In such event, the Company shall
notify the Offering Service Provider in writing as soon as practicable of such
Delay Condition and shall permit the Offering Service Provider, within ten days
of receipt thereof, to rescind the Service Provider Sale Notice.  If the
Offering Service Provider does not rescind the Service Provider Sale Notice, the
Service Provider Sale Notice shall remain outstanding and the Company may
thereafter:
 
(i)  
defer the closing and pay the Put Purchase Price at the earliest practicable
date on which no Delay Condition exists, in which case, the Put Purchase Price
shall accrue interest at the Company Interest Rate from the latest date that the
closing could have taken place pursuant to Section 10.03(b)(iv) (the “Intended
Put Closing Date”) to the date the Put Purchase Price is actually paid; or

 
(ii)  
pay the Put Purchase Price with a subordinated note (fully subordinated in right
of payment and exercise of remedies to the lenders’ rights under any Financing
Document) bearing interest at the Company Interest Rate from the Intended Put
Closing Date until paid in full.

 
(d) Cooperation. The Offering Service Provider shall take all actions as may be
reasonably necessary to consummate the sale contemplated by this Section 10.03,
including entering into agreements and delivering certificates and instruments
and consents as may be deemed necessary or appropriate.
 
(e) Closing. At the closing of any sale and purchase pursuant to this
Section 10.03, the Offering Service Provider shall deliver to the Company a
certificate or certificates representing the Offered Unrestricted Incentive
Units to be sold (if any), accompanied by evidence of transfer and all necessary
transfer taxes paid and stamps affixed, if necessary, against receipt of the Put
Purchase Price.
 
ARTICLE XI
Confidentiality
 
Section 11.01. Nondisclosure.  Each Preferred Member acknowledges that during
the term of this Agreement, he will have access to and become acquainted with
trade secrets, proprietary information and confidential information belonging to
the Company, the Subsidiaries and their Affiliates that are not generally known
to the public, including information concerning business plans, financial
statements and other information provided pursuant to this Agreement, operating
practices and methods, expansion plans, strategic plans, marketing plans,
contracts, customer lists or other business documents which the Company treats
as confidential, in any format whatsoever (including oral, written, electronic
or any other form or medium) (collectively, “Confidential Information”).  In
addition, each Preferred Member acknowledges that:  (a) the Company has
invested, and continues to invest, substantial time, expense and specialized
knowledge in developing its Confidential Information; (b) the Confidential
Information provides the Company with a competitive advantage over others in the
marketplace; and (c) the Company would be irreparably harmed if the Confidential
Information were disclosed to competitors or made available to the
public.  Without limiting the applicability of any other agreement to which any
Preferred Member is subject, no Preferred Member shall, directly or indirectly,
disclose or use (other than solely for the purposes of such Preferred Member
monitoring and analyzing his investment in the Company or performing his duties
as a Manager, Officer, employee, consultant or other service provider of the
Company) at any time, including use for personal, commercial or proprietary
advantage or profit, either during his association or employment with the
Company or thereafter, any Confidential Information of which such Preferred
Member is or becomes aware.  Each Preferred Member in possession of Confidential
Information shall take all appropriate steps to safeguard such information and
to protect it against disclosure, misuse, espionage, loss and theft.
 
 
 
33

--------------------------------------------------------------------------------

 
 
Section 11.02. Permitted Disclosures.  Nothing contained in Section 11.01 shall
prevent any Preferred Member from disclosing Confidential Information: (a) upon
the order of any court or administrative agency; (b) upon the request or demand
of any regulatory agency or authority having jurisdiction over such Preferred
Member; (c) to the extent compelled by legal process or required or requested
pursuant to subpoena, interrogatories or other discovery requests; (d) to the
extent necessary in connection with the exercise of any remedy hereunder; (e) to
other Members; (f) to such Preferred Member’s Representatives who, in the
reasonable judgment of such Preferred Member, need to know such Confidential
Information and agree to be bound by the provisions of this Article XI as if a
Preferred Member; or (g) to any potential Permitted Transferee in connection
with a proposed Transfer of Units from such Preferred Member, as long as such
Transferee agrees to be bound by the provisions of this Article XI as if a
Preferred Member; provided that in the case of clause (a), (b) or (c), such
Preferred Member shall notify the Company and other Members of the proposed
disclosure as far in advance of such disclosure as practicable (but in no event
make any such disclosure before notifying the Company and other Members) and use
reasonable efforts to ensure that any Confidential Information so disclosed is
accorded confidential treatment satisfactory to the Company, when and if
available.
 
Section 11.03. Excluded Information.  The restrictions of Section 11.01 shall
not apply to Confidential Information that:  (a) is or becomes generally
available to the public other than as a result of a disclosure by a Preferred
Member in violation of this Agreement; (b) is or becomes available to a
Preferred Member or any of its Representatives on a non-confidential basis prior
to its disclosure to the receiving Preferred Member and any of its
Representatives in compliance with this Agreement; (c) is or has been
independently developed or conceived by such Preferred Member without use of
Confidential Information; or (d) becomes available to the receiving Preferred
Member or any of its Representatives on a non-confidential basis from a source
other than the Company, any other Member or any of their respective
Representatives; provided that such source is not known by the recipient of the
Confidential Information to be bound by a confidentiality agreement with the
disclosing Member or any of its Representatives.
 
ARTICLE XII
Tax Matters
Section 12.01. Tax Matters Member.
 
(a) Appointment. The Members hereby appoint Two Rivers Water & Farming Company
as the “Tax Matters Member” who shall serve as the “tax matters partner” (as
such term is defined in Code Section 6231) for the Company.
 
(b) Tax Examinations and Audits. The Tax Matters Member is authorized and
required to represent the Company (at the Company’s expense) in connection with
all examinations of the Company’s affairs by Taxing Authorities, including
resulting administrative and judicial proceedings, and to expend Company funds
for professional services and costs associated therewith.  Each Member agrees to
cooperate with the Tax Matters Member and to do or refrain from doing any or all
things reasonably requested by the Tax Matters Member with respect to the
conduct of examinations by Taxing Authorities and any resulting
proceedings.  Each Member agrees that any action taken by the Tax Matters Member
in connection with audits of the Company shall be binding upon such Members and
that such Member shall not independently act with respect to tax audits or tax
litigation affecting the Company.
 
 
 
34

--------------------------------------------------------------------------------

 
 
(c) Income Tax Elections. The Tax Matters Member shall have sole discretion to
make any income tax election it deems advisable on behalf of the Company;
provided that the Tax Matters Member will make an election under Code
Section 754, if requested in writing by Members holding a majority of the
outstanding Common Units.  All determinations as to tax elections and accounting
principles shall be made solely by the Tax Matters Member.
 
(d) Tax Returns and Tax Deficiencies. Each Member agrees that such Member shall
not treat any Company item inconsistently on such Member’s federal, state,
foreign or other income tax return with the treatment of the item on the
Company’s return.  The Tax Matters Member shall have sole discretion to
determine whether the Company (either on its own behalf or on behalf of the
Members) will contest or continue to contest any tax deficiencies assessed or
proposed to be assessed by any Taxing Authority.  Any deficiency for taxes
imposed on any Member (including penalties, additions to tax or interest imposed
with respect to such taxes) will be paid by such Member and if required to be
paid (and actually paid) by the Company, will be recoverable from such Member as
provided in Section 7.05(d).
 
(e) Resignation. The Tax Matters Member may resign at any time.  If Two Rivers
Water & Farming Company ceases to be the Tax Matters Member for any reason, the
holders of a majority of the Company shall appoint a new Tax Matters Member.
 
Section 12.02. Tax Returns. At the expense of the Company, the Board (or any
Officer that it may designate pursuant to Section 8.09) shall endeavor to cause
the preparation and timely filing (including extensions) of all tax returns
required to be filed by the Company pursuant to the Code as well as all other
required tax returns in each jurisdiction in which the Company and the
Subsidiaries own property or do business.  As soon as reasonably possible after
the end of each Fiscal Year, the Board or designated Officer will cause to be
delivered to each Person who was a Member at any time during such Fiscal Year,
IRS Schedule K-1 to Form 1065 and such other information with respect to the
Company as may be necessary for the preparation of such Person’s federal, state
and local income tax returns for such Fiscal Year.
 
Section 12.03. Company Funds. All funds of the Company shall be deposited in its
name, or in such name as may be designated by the Board, in such checking,
savings or other accounts, or held in its name in the form of such other
investments as shall be designated by the Board.  The funds of the Company shall
not be commingled with the funds of any other Person.  All withdrawals of such
deposits or liquidations of such investments by the Company shall be made
exclusively upon the signature or signatures of such Officer or Officers as the
Board may designate.
 
ARTICLE XIII
Dissolution and Liquidation
 
Section 13.01. Events of Dissolution. The Company shall be dissolved and is
affairs wound up only upon the occurrence of any of the following events:
 
(a)  
the determination of the Board to dissolve the Company;

 
(b)  
an election to dissolve the Company made by holders of a majority of the Common
Units;

 
 
 
35

--------------------------------------------------------------------------------

 
 
(c)  
the sale, exchange, involuntary conversion, or other disposition or Transfer of
all or substantially all the assets of the Company; or

 
(d)  
the entry of a decree of judicial dissolution under Colorado Act Section 80-810.

 
Section 13.02. Effectiveness of Dissolution. Dissolution of the Company shall be
effective on the day on which the event described in Section 13.01 occurs, but
the Company shall not terminate until the winding up of the Company has been
completed, the assets of the Company have been distributed as provided in
Section 13.03 and the Articles of Organization shall have been cancelled as
provided in Section 13.04.
 
Section 13.03. Liquidation. If the Company is dissolved pursuant to
Section 13.01, the Company shall be liquidated and its business and affairs
wound up in accordance with the Colorado Act and the following provisions:
 
(a) Liquidator. The Board, or, if the Board is unable to do so, a Person
selected by the holders of a majority of the Common Units, shall act as
liquidator to wind up the Company (the “Liquidator”).  The Liquidator shall have
full power and authority to sell, assign, and encumber any or all of the
Company’s assets and to wind up and liquidate the affairs of the Company in an
orderly and business-like manner.
 
(b) Accounting. As promptly as possible after dissolution and again after final
liquidation, the Liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable.
 
(c) Distribution of Proceeds. The Liquidator shall liquidate the assets of the
Company and Distribute the proceeds of such liquidation in the following order
of priority, unless otherwise required by mandatory provisions of Applicable
Law:
 
(i)  
first, to the payment of all of the Company’s debts and liabilities to its
creditors (including Members, if applicable) and the expenses of liquidation
(including sales commissions incident to any sales of assets of the Company);

 
(ii)  
second, to the establishment of and additions to reserves that are determined by
the Board in its sole discretion to be reasonably necessary for any contingent
unforeseen liabilities or obligations of the Company;

 
(iii)  
third, to the Preferred Members in an amount equal to $1.00 for each Preferred
Unit; and

 
(iv)  
fourth, to Members other than Preferred Members in the same manner as
Distributions are made under Section 7.02.

 
(d) Discretion of Liquidator. Notwithstanding the provisions of Section 13.03(c)
that require the liquidation of the assets of the Company, but subject to the
order of priorities set forth in Section 13.03(c), if upon dissolution of the
Company the Liquidator determines that an immediate sale of part or all of the
Company’s assets would be impractical or could cause undue loss to the Members,
the Liquidator may defer the liquidation of any assets except those necessary to
satisfy Company liabilities and reserves, and may, in its absolute discretion,
Distribute to the Members, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.03(c), undivided interests in such
Company assets as the Liquidator deems not suitable for liquidation.  Any such
Distribution in kind will be subject to such conditions relating to the
disposition and management of such properties as the Liquidator deems reasonable
and equitable and to any agreements governing the operating of such properties
at such time.  For purposes of any such Distribution, any property to be
Distributed will be valued at its Fair Market Value.

 
 
36

--------------------------------------------------------------------------------

 
 
Section 13.04. Cancellation of Articles. Upon completion of the Distribution of
the assets of the Company as provided in Section 13.03(c), the Company shall be
terminated and the Liquidator shall cause the cancellation of the Articles of
Organization in the State of Colorado and of all qualifications and
registrations of the Company as a foreign limited liability company in
jurisdictions other than the State of Colorado and shall take such other actions
as may be necessary to terminate the Company.
 
Section 13.05. Survival of Rights, Duties and Obligations. Dissolution,
liquidation, winding up or termination of the Company for any reason shall not
release any party from any Loss which at the time of such dissolution,
liquidation, winding up or termination already had accrued to any other party or
which thereafter may accrue in respect of any act or omission prior to such
dissolution, liquidation, winding up or termination.  For the avoidance of
doubt, none of the foregoing shall replace, diminish or otherwise adversely
affect any Member’s right to indemnification pursuant to Section 14.03.
 
Section 13.06. Recourse for Claims. Each Member shall look solely to the assets
of the Company for all Distributions with respect to the Company, such Member’s
Capital Account, and such Member’s share of Net Income, Net Loss and other items
of income, gain, loss and deduction, and shall have no recourse therefor (upon
dissolution or otherwise) against the Board, the Liquidator or any other Member.
 
ARTICLE XIV
Exculpation and Indemnification
 
Section 14.01. Exculpation of Covered Persons.
 
(a) Covered Persons. As used herein, the term “Covered Person” shall mean
(i) each Member, (ii) each officer, director, shareholder, partner, member,
controlling Affiliate, employee, agent or representative of each Member, and
each of their controlling Affiliates, and (iii) each Manager, Officer, employee,
agent or representative of the Company.
 
(b) Standard of Care. No Covered Person shall be liable to the Company or any
other Covered Person for any loss, damage or claim incurred by reason of any
action taken or omitted to be taken by such Covered Person in good-faith
reliance on the provisions of this Agreement, so long as such action or omission
does not constitute fraud or willful misconduct by such Covered Person.
 
(c) Good Faith Reliance. A Covered Person shall be fully protected in relying in
good faith upon the records of the Company and upon such information, opinions,
reports or statements (including financial statements and information, opinions,
reports or statements as to the value or amount of the assets, liabilities, Net
Income or Net Losses of the Company or any facts pertinent to the existence and
amount of assets from which Distributions might properly be paid) of the
following Persons or groups:  (i) another Manager; (ii) one or more Officers or
employees of the Company; (iii) any attorney, independent accountant, appraiser
or other expert or professional employed or engaged by or on behalf of the
Company; or (iv) any other Person selected in good faith by or on behalf of the
Company, in each case as to matters that such relying Person reasonably believes
to be within such other Person’s professional or expert competence.  The
preceding sentence shall in no way limit any Person’s right to rely on
information to the extent provided in  the Colorado Act.
 
 
 
37

--------------------------------------------------------------------------------

 
 
Section 14.02. Liabilities and Duties of Covered Persons.
 
(a) Limitation of Liability. This Agreement is not intended to, and does not,
create or impose any fiduciary duty on any Covered Person.  Furthermore, each of
the Members and the Company hereby waives any and all fiduciary duties that,
absent such waiver, may be implied by Applicable Law, and in doing so,
acknowledges and agrees that the duties and obligation of each Covered Person to
each other and to the Company are only as expressly set forth in this
Agreement.  The provisions of this Agreement, to the extent that they restrict
the duties and liabilities of a Covered Person otherwise existing at law or in
equity, are agreed by the Members to replace such other duties and liabilities
of such Covered Person.
 
(b) Duties. Whenever in this Agreement a Covered Person is permitted or required
to make a decision (including a decision that is in such Covered Person’s
“discretion” or under a grant of similar authority or latitude), the Covered
Person shall be entitled to consider only such interests and factors as such
Covered Person desires, including its own interests, and shall have no duty or
obligation to give any consideration to any interest of or factors affecting the
Company or any other Person.  Whenever in this Agreement a Covered Person is
permitted or required to make a decision in such Covered Person’s “good faith,”
the Covered Person shall act under such express standard and shall not be
subject to any other or different standard imposed by this Agreement or any
Applicable Law.
 
Section 14.03. Indemnification.
 
(a) Indemnification. To the fullest extent permitted by the Colorado Act, as the
same now exists or may hereafter be amended, substituted or replaced (but, in
the case of any such amendment, substitution or replacement only to the extent
that such amendment, substitution or replacement permits the Company to provide
broader indemnification rights than the Colorado Act permitted the Company to
provide prior to such amendment, substitution or replacement), the Company shall
indemnify, hold harmless, defend, pay and reimburse any Covered Person against
any and all losses, claims, damages, judgments, fines or liabilities, including
reasonable legal fees or other expenses incurred in investigating or defending
against such losses, claims, damages, judgments, fines or liabilities, and any
amounts expended in settlement of any claims (collectively, “Losses”) to which
such Covered Person may become subject by reason of:
 
(i)  
any act or omission or alleged act or omission performed or omitted to be
performed on behalf of the Company, any Member or any Affiliate of the foregoing
in connection with the business of the Company; or

 
(ii)  
the fact that such Covered Person is or was acting in connection with the
business of the Company as a partner, member, stockholder, controlling
Affiliate, manager, director, officer, employee or agent of the Company, any
Member, or any of their respective controlling Affiliates, or that such Covered
Person is or was serving at the request of the Company as a partner, member,
manager, director, officer, employee or agent of any Person including the
Company or any Subsidiary;

 
provided that (A) such Covered Person acted in good faith and in a manner
believed by such Covered Person to be in, or not opposed to, the best interests
of the Company and, with respect to any criminal proceeding, had no reasonable
cause to believe his conduct was unlawful and (B) such Covered Person’s conduct
did not constitute fraud or willful misconduct, in either case as determined by
a final, nonappealable order of a court of competent jurisdiction.  In
connection with the foregoing, the termination of any action, suit or proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Covered
Person did not act in good faith or, with respect to any criminal proceeding,
had reasonable cause to believe that such Covered Person’s conduct was unlawful,
or that the Covered Person’s conduct constituted fraud or willful misconduct.
 
 
 
38

--------------------------------------------------------------------------------

 
 
(b) Reimbursement. The Company shall promptly reimburse (and/or advance to the
extent reasonably required) each Covered Person for reasonable legal or other
expenses (as incurred) of such Covered Person in connection with investigating,
preparing to defend or defending any claim, lawsuit or other proceeding relating
to any Losses for which such Covered Person may be indemnified pursuant to this
Section 14.03; provided that if it is finally judicially determined that such
Covered Person is not entitled to the indemnification provided by this
Section 14.03, then such Covered Person shall promptly reimburse the Company for
any reimbursed or advanced expenses.
 
(c) Entitlement to Indemnity. The indemnification provided by this Section 14.03
shall not be deemed exclusive of any other rights to indemnification to which
those seeking indemnification may be entitled under any agreement or
otherwise.  The provisions of this Section 14.03 shall continue to afford
protection to each Covered Person regardless of whether such Covered Person
remains in the position or capacity pursuant to which such Covered Person became
entitled to indemnification under this Section 14.03 and shall inure to the
benefit of the executors, administrators, legatees and distributees of such
Covered Person.
 
(d) Insurance.  To the extent available on commercially reasonable terms, the
Company may purchase, at its expense, insurance to cover Losses covered by the
foregoing indemnification provisions and to otherwise cover Losses for any
breach or alleged breach by any Covered Person of such Covered Person’s duties
in such amount and with such deductibles as the Board may determine; provided
that the failure to obtain such insurance shall not affect the right to
indemnification of any Covered Person under the indemnification provisions
contained herein, including the right to be reimbursed or advanced expenses or
otherwise indemnified for Losses hereunder.  If any Covered Person recovers any
amounts in respect of any Losses from any insurance coverage, then such Covered
Person shall, to the extent that such recovery is duplicative, reimburse the
Company for any amounts previously paid to such Covered Person by the Company in
respect of such Losses.
 
(e) Funding of Indemnification Obligation. Notwithstanding anything contained
herein to the contrary, any indemnity by the Company relating to the matters
covered in this Section 14.03 shall be provided out of and to the extent of
Company assets only, and no Member (unless such Member otherwise agrees in
writing) shall have personal liability on account thereof or shall be required
to make additional Capital Contributions to help satisfy such indemnity by the
Company.
 
(f) Savings Clause. If this Section 14.03 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Covered Person
pursuant to this Section 14.03 to the fullest extent permitted by any applicable
portion of this Section 14.03 that shall not have been invalidated and to the
fullest extent permitted by Applicable Law.
 
(g) Amendment. The provisions of this Section 14.03 shall be a contract between
the Company, on the one hand, and each Covered Person who served in such
capacity at any time while this Section 14.03 is in effect, on the other hand,
pursuant to which the Company and each such Covered Person intend to be legally
bound.  No amendment, modification or repeal of this Section 14.03 that
adversely affects the rights of a Covered Person to indemnification for Losses
incurred or relating to a state of facts existing prior to such amendment,
modification or repeal shall apply in such a way as to eliminate or reduce such
Covered Person’s entitlement to indemnification for such Losses without the
Covered Person’s prior written consent.
 
 
 
39

--------------------------------------------------------------------------------

 
 
Section 14.04. Survival. The provisions of this Article XIV shall survive the
dissolution, liquidation, winding up and termination of the Company.
 
ARTICLE XV
Miscellaneous
 
Section 15.01. Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Company and each Member hereby agrees, at
the request of the Company or any other Member, to execute and deliver such
additional documents, instruments, conveyances and assurances and to take such
further actions as may be required to carry out the provisions hereof and give
effect to the transactions contemplated hereby.
 
Section 15.02. Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given:  (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next day (other than a Saturday, Sunday or other day on which commercial banks
in the City of Denver are authorized or required to close) if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 15.02):
 
If to the Company:
2000 South Colorado Boulevard
Tower 1, Suite 3100
Denver, Colorado  80222
Facsimile:  (303) 845-9400
E-mail:  info@2riverswater.com
Attention:  Chief Financial Officer
 
with a copy to:
K&L Gates LLP
One Lincoln Street
Boston, Massachusetts  02111-2950
Facsimile:  (617) 261-3175
E-mail:  mark.johnson@klgates.com
Attention:  Mark L. Johnson
 

If to a Member, to such Member’s mailing address as set forth on the Member
Schedule
 
Section 15.03. Severability. If any term or provision of this Agreement is held
to be invalid, illegal or unenforceable under Applicable Law in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.  Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.
 
Section 15.04. Entire Agreement. This Agreement, including the Exhibit and
Schedule hereto, and the Exchange Agreement, including the Exhibits and Schedule
thereto, constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.
 
 
 
40

--------------------------------------------------------------------------------

 
 
Section 15.05. Successors and Assigns. Subject to the restrictions on Transfers
set forth herein, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
 
Section 15.06. No Third-Party Beneficiaries. Except as provided in Article XIV,
which shall be for the benefit of and enforceable by Covered Persons as
described therein, this Agreement is for the sole benefit of the parties hereto
(and their respective heirs, executors, administrators, successors and assigns)
and nothing herein, express or implied, is intended to or shall confer upon any
other Person, including any creditor of the Company, any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.
 
Section 15.07. Amendment.  Except as otherwise expressly provided herein, no
provision of this Agreement may be amended or modified except by an instrument
in writing executed by the Company and Members holding a majority of the Common
Units.  Any such written amendment or modification will be binding upon the
Company and each Member; provided that (a) an amendment or modification altering
any provision of this Agreement in a manner that adversely alters the powers,
preferences or rights of the Preferred Units shall be effective only with the
consent of the Members holding at least two-thirds of the Preferred Units and
(b) an amendment or modification altering the rights or obligations of any
Member in a manner that is disproportionately adverse to other Members holding
the same class of Units shall be effective only with that Member’s
consent.  Notwithstanding the foregoing, amendments to the Member Schedule
following any new issuance, redemption, repurchase or Transfer of Units in
accordance with this Agreement may be made by the Board without the consent of,
or other action by, any of the Members.
 
Section 15.08. Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving.  No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  For the avoidance of doubt, nothing contained in this
Section 15.08 shall diminish any of the explicit and implicit waivers described
in this Agreement, including in Sections 8.04(c) and 15.12.
 
Section 15.09. Governing Law. All issues and questions concerning the
application, construction, validity, interpretation and enforcement of this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Colorado, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Colorado or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Colorado.
 
Section 15.10. Submission to Jurisdiction. The parties hereby agree that any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby, whether in contract, tort or otherwise, shall be brought in
the United States District Court for the District of Colorado or in the Court of
Chancery of the State of Colorado (or, if such court lacks subject matter
jurisdiction, in the Superior Court of the State of Colorado), so long as one of
such courts shall have subject-matter jurisdiction over such suit, action or
proceeding, and that any case of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of
Colorado.  Each of the parties hereby irrevocably consents to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient form.  Service of process, summons, notice or other
document by registered mail to the address set forth in Section 15.02 shall be
effective service of process for any suit, action or other proceeding brought in
any such court.
 
 
 
41

--------------------------------------------------------------------------------

 
 
Section 15.11. Waiver of Jury Trial. Each party hereto hereby acknowledges and
agrees that any controversy which may arise under this Agreement is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Agreement or
the transactions contemplated hereby.
 
Section 15.12. Equitable Remedies.  Each party hereto acknowledges that a breach
or threatened breach by such party of any of its obligations under this
Agreement would give rise to irreparable harm to the other parties, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
each of the other parties hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to equitable relief, including a temporary restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction (without any requirement to post bond).
 
Section 15.13. Remedies Cumulative. The rights and remedies under this Agreement
are cumulative and are in addition to and not in substitution for any other
rights and remedies available at law or in equity or otherwise, except to the
extent expressly provided in Section 14.02 to the contrary.
 
In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 
COMPANY:


TR Capital Partners, LLC






By:       ___________________________________
Name:
Title:


COMMON MEMBER:


 
Two Rivers Farming & Water Company







By:       ___________________________________
Name:
Title:
 
 
 
42

--------------------------------------------------------------------------------

 


Exhibit A
 
 
FORM OF JOINDER AGREEMENT
 


 
A-1 

--------------------------------------------------------------------------------

 
 
JOINDER AGREEMENT
 
Reference is hereby made to the Limited Liability Company Agreement, dated as of
January __, 2014, as amended from time to time (the “Agreement”), among TR
Capital Partners, LLC and the Members Named in Schedule 1.  Pursuant to and in
accordance with Section 4.01(b) of the Agreement, the undersigned hereby
acknowledges that the undersigned has received and reviewed a complete copy of
the Agreement and agrees that, upon execution of this Joinder Agreement by the
undersigned and TR Capital Partners, LLC, the undersigned shall become a party
to the Agreement and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the Agreement as though an original party
thereto and shall be deemed, and is hereby admitted as, a Member for all
purposes thereof and entitled to all the rights incidental thereto, and shall
hold the status of [MEMBER STATUS].
 
In Witness Whereof, the parties hereto have executed the Agreement as of the
date set forth below.  A signed copy of this Joinder Agreement delivered by
facsimile, e-mail or other means of Electronic Transmission (as defined in the
Agreement) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Joinder Agreement.
 
Date:  _____________________                                            [Name of
New Member]




By:       ___________________________________
Name:
Title:


Agreed and Accepted:


TR Capital Partners, LLC






By:           ________________________________
Name:
Title:
 
 
 
A-2 

--------------------------------------------------------------------------------

 


 
Schedule 1
 
 
MEMBER SCHEDULE
 
 
 
Sch. 1-1 

--------------------------------------------------------------------------------

 
 
Common Units:
 
Member Name and Address
Number of Units
Date of Issue
Capital Contribution
Certificate Number
Two Rivers Farming & Water Company
2000 South Colorado Boulevard
Tower 1, Suite 3100
Denver, Colorado  80222
50,000,000
January 13, 2014
_________
CU-1



 
Preferred Units:                               None issued.
 
Incentive Units:                                None issued.
 
 
Sch. 1-2
 
 
 
 